EXHIBIT 10.1

--------------------------------------------------------------------------------

 
 
 




 
Credit Agreement
 
Among
 
Champion Industries, Inc., a West Virginia corporation, as Borrower
 
Various Lenders
From Time to Time Party Hereto
 
and
 
Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent and L/C Issuer
 
Dated as of September 14, 2007


 


 
Fifth Third Bank, as Lead Arranger and Sole Book Runner
 








      
      
      
            


--------------------------------------------------------------------------------




Table of Contents
 

   Section          Heading Pg                                     Section 1.
Definitions; Interpretation
1
     
Section 1.1.
Definitions
1
     
Section 1.2.
Interpretation
23
     
Section 1.3.
Change in Accounting Principles
23
                 Section 2.
The Credit Facilities
24
     
Section 2.1.
Term Loan Commitments
24
     
Section 2.2.
Revolving Credit Commitments
24
     
Section 2.3.
Letters of Credit
24
     
Section 2.4.
Applicable Interest Rates
27
     
Section 2.5.
Manner of Borrowing Loans and Designating Applicable Interest Rates
28
     
Section 2.6.
Minimum Borrowing Amounts; Maximum Eurodollar Loans
30
     
Section 2.7.
Maturity of Loans
30
     
Section 2.8.
Prepayments
30
     
Section 2.9.
Place and Application of Payments
33
     
Section 2.10.
Commitment Terminations
34
     
Section 2.11.
Swing Loans
34
     
Section 2.12.
Evidence of Indebtedness
36
     
Section 2.13.
Fees
37
     
Section 2.14.
Account Debit
38
                 Section 3.
Conditions Precedent
38
     
Section 3.1.
All Credit Events
38
     
Section 3.2.
Initial Credit Event
39
                 Section 4.
The Collateral and Guaranties
43
     
Section 4.1.
Collateral
43
     
Section 4.2.
Liens on Real Property
43
     
Section 4.3.
Guaranties
44
     
Section 4.4.
Further Assurances
44
                 Section 5.
Representations and Warranties
44
     
Section 5.1.
Organization and Qualification
44
     
Section 5.2.
Authority and Enforceability
45
     
Section 5.3.
Financial Reports
45
     
Section 5.4.
No Material Adverse Change
45
     
Section 5.5.
Litigation and Other Controversies
46
     
Section 5.6.
True and Complete Disclosure
46
     
Section 5.7.
Use of Proceeds; Margin Stock
46
     
Section 5.8.
Taxes
46
     
Section 5.9.
ERISA
46
     
Section 5.10.
Subsidiaries
47
     
Section 5.11.
Compliance with Laws
47
     
Section 5.12.
Environmental Matters
47
     
Section 5.13.
Investment Company
47
     
Section 5.14.
Intellectual Property
48
     
Section 5.15.
Good Title
48
 



i

--------------------------------------------------------------------------------



   
Section 5.16.
Labor Relations
48
     
Section 5.17.
Capitalization
48
     
Section 5.18.
Other Agreements
48
     
Section 5.19.
Governmental Authority and Licensing
48
     
Section 5.20.
Approvals
49
     
Section 5.21.
Affiliate Transactions
49
     
Section 5.22.
Solvency
49
     
Section 5.23.
No Broker Fees
49
     
Section 5.24.
Foreign Assets Control Regulations and Anti-Money Laundering
49
     
Section 5.25.
Purchase Agreement
49
                 Section 6.
Covenants
50
     
Section 6.1.
Information Covenants
50
     
Section 6.2.
Inspections
53
     
Section 6.3.
Maintenance of Property, Insurance, Environmental Matters, etc
53
     
Section 6.4.
Preservation of Existence
54
     
Section 6.5.
Compliance with Laws
54
     
Section 6.6.
ERISA
54
     
Section 6.7.
Payment of Taxes
54
     
Section 6.8.
Contracts with Affiliates
54
     
Section 6.9.
No Changes in Fiscal Year
54
     
Section 6.10.
Change in the Nature of Business
54
     
Section 6.11.
Indebtedness
55
     
Section 6.12.
Liens
55
     
Section 6.13.
Consolidation, Merger, Sale of Assets, etc
56
     
Section 6.14.
Advances, Investments and Loans
57
     
Section 6.15.
Dividends and certain other Restricted Payments
57
     
Section 6.16.
Limitation on Restrictions
58
     
Section 6.17.
Limitation on the Creation of Subsidiaries
58
     
Section 6.18.
OFAC
58
     
Section 6.19.
Operating Accounts
58
     
Section 6.20.
Financial Covenants
59
     
Section 6.21.
Interest Rate Protection
61
 



ii

--------------------------------------------------------------------------------



   
Section 6.22.
Integrated Cash Management System
61
     
Section 6.23.
U.S. Tag & Ticket Company, Inc.
61
     
Section 6.24.
Lead Management Program
61
     
Section 6.25.
Post-Closing Matters
61
                 Section 7.
Events of Default and Remedies
63
     
Section 7.1.
Events of Default
63
     
Section 7.2.
Non‑Bankruptcy Defaults
65
     
Section 7.3.
Bankruptcy Defaults
65
     
Section 7.4.
Collateral for Undrawn Letters of Credit
65
     
Section 7.5.
Notice of Default
66
     
Section 7.6.
Expenses
66
                 Section 8.
Change in Circumstances and Contingencies
66
     
Section 8.1.
Funding Indemnity
66
     
Section 8.2.
Illegality
67
     
Section 8.3.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
67
     
Section 8.4.
Yield Protection
68
     
Section 8.5.
Substitution of Lenders
69
     
Section 8.6.
Lending Offices
69
     
Section 8.7.
Discretion of Lender as to Manner of Funding
70
                 Section 9.
The Administrative Agent
70
     
Section 9.1.
Appointment and Authorization of Administrative Agent
70
     
Section 9.2.
Administrative Agent and its Affiliates
70
     
Section 9.3.
Action by Administrative Agent
70
     
Section 9.4.
Consultation with Experts
71
     
Section 9.5.
Liability of Administrative Agent; Credit Decision
71
     
Section 9.6.
Indemnity
72
     
Section 9.7.
Resignation of Administrative Agent and Successor Administrative Agent
72
     
Section 9.8.
L/C Issuer.
72
     
Section 9.9.
Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements
73
     
Section 9.10.
Designation of Additional Administrative Agents
73
     
Section 9.11.
Authorization to Enter into, and Enforcement of, the Collateral Documents
73
     
Section 9.12.
Authorization to Release Liens and Limit Amount of Certain Claims
74
                 Section 10.
Miscellaneous
74
     
Section 10.1.
Withholding Taxes
74
     
Section 10.2.
No Waiver, Cumulative Remedies
75
 



iii

--------------------------------------------------------------------------------



   
Section 10.3.
Non‑Business Days
75
     
Section 10.4.
Documentary Taxes
75
     
Section 10.5.
Survival of Representations
75
     
Section 10.6.
Survival of Indemnities
76
     
Section 10.7.
Sharing of Set‑Off
76
     
Section 10.8.
Notices
76
     
Section 10.9.
Counterparts
77
     
Section 10.10.
Successors and Assigns; Assignments and Participations
77
     
Section 10.11.
Amendments
80
     
Section 10.12.
Heading
80
     
Section 10.13.
Costs and Expenses; Indemnification
81
     
Section 10.14.
Set‑off
82
     
Section 10.15.
Entire Agreement
82
     
Section 10.16.
Governing Law
82
     
Section 10.17.
Severability of Provisions
82
     
Section 10.18.
Excess Interest
82
     
Section 10.19.
Construction
83
     
Section 10.20.
Lender’s Obligations Several
83
     
Section 10.21.
USA Patriot Act
83
     
Section 10.22.
Submission to Jurisdiction; Waiver of Jury Trial
83
     
Section 10.23.
Treatment of Certain Information; Confidentiality
84
                 Signature Page    S-1               
Exhibit A—Notice of Payment Request
Exhibit B—Notice of Borrowing
Exhibit C—Notice of Continuation/Conversion
Exhibit D-1—Term Note
Exhibit D-2—Revolving Note
Exhibit D-3—Swing Note
Exhibit E—Compliance Certificate
Exhibit F—Assignment and Assumption
Exhibit G—Borrowing Base Certificate
Schedule 1—Commitments
Schedule 5.10—Subsidiaries
Schedule 5.25—Purchase Agreement 
   


iv

--------------------------------------------------------------------------------




Credit Agreement
 
This Credit Agreement is entered into as of September 14, 2007, by and among
Champion Industries, Inc., a West Virginia corporation (the “Borrower”), the
various institutions from time to time party to this Agreement, as Lenders, and
Fifth Third Bank, an Ohio banking corporation, as Administrative Agent and
L/C Issuer.
 
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.  In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:
 
 
Section 1.Definitions; Interpretation.

 
Section 1.1.Definitions.  The following terms when used herein shall have the
following meanings:
 
“Account Debtor” means any Person obligated to make payment on any Receivable.
 
“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary), provided that the
Borrower or the Subsidiary is the surviving entity.
 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (i) LIBOR, divided by (ii) one minus the Reserve
Percentage.
 
“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.7 hereof.
 
“Administrative Agent’s Quoted Rate” is defined in Section 2.11(c) hereof.
 
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
 
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.  
 
1

--------------------------------------------------------------------------------


“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
 
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.13 hereof,
until the first Pricing Date, the rates per annum shown opposite Level IV below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:
Level
Leverage Ratio for
such Pricing Date
Applicable Margin for Base Rate Loans shall be:
Applicable Margin for Eurodollar Loans and Letter of Credit Fees shall be:
Applicable Margin for Commitment Fee shall be:
IV
Greater than or equal to 3.75 to 1.0
0.75%
2.75%
0.450%
III
Less than 3.75 to 1.0, but greater than or equal to 3.25 to 1.0
0.50%
2.50%
0.375%
II
Less than 3.25 to 1.0, but greater than or equal to 2.75 to 1.0
.25%
2.25%
0.325%
I
Less than 2.75 to 1.0
0.00%
2.00%
0.275%

 
For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after October 31, 2007, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 6.1 hereof.  The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 6.1 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than or equal to 3.75 to 1.0).  If the Borrower subsequently delivers
such financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date.  In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date.  Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders absent manifest error.
 
“Application” is defined in Section 2.3(b) hereof.
 
2

--------------------------------------------------------------------------------


“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.
 
“Base Rate” means for any day the greater of:  (i) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the Federal Funds Rate,
plus (y) 1/2 of 1%.
 
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a) hereof.
 
“Borrower” is defined in the introductory paragraph of this Agreement.
 
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as requested by the Borrower pursuant to Section 2.5(a)
hereof.  Borrowings of Swing Loans are made by the Administrative Agent in
accordance with the procedures set forth in Section 2.11 hereof.
 
3

--------------------------------------------------------------------------------


“Borrowing Base” means, as of any time it is to be determined, the sum of:
 
(a)85% (or such lesser percentage as the Administrative Agent may determine from
time to time pursuant to Section 2.2 hereof) of the remainder of the then
outstanding unpaid amount of Eligible Receivables less any and all returns,
rebates, discounts (which may, at the Administrative Agent’s option, be
calculated on the shortest terms), credits, allowances, finance charges, and/or
taxes of any nature at any time issued, owing, available to or claimed by
Account Debtors, granted, outstanding or payable in connection with such
Eligible Receivables at such time; plus
 
(b)the lesser of (i) $6,000,000 and (ii) 50% (or such lesser percentage as the
Administrative Agent may determine from time to time pursuant to Section 2.2
hereof) of the value (computed at the lower of market or cost using the
first-in/first-out method of inventory valuation applied in accordance with
GAAP) of Eligible Inventory; provided that Eligible Inventory consisting of
work-in-process shall account for no more than $2,000,000 of the value of the
Borrowing Base;
 
provided further that the Borrowing Base shall be computed only as against and
on so much of such Collateral as is included on the Borrowing Base Certificates
furnished from time to time by the Borrower pursuant to this Agreement and, if
required by the Administrative Agent pursuant to any of the terms hereof or any
Collateral Document, as verified by such other evidence required to be furnished
to the Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.  
 
“Borrowing Base Certificate” means the certificate in the form of Exhibit G
hereto, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent and the Lenders pursuant to Sections 3.2
and 6.1 hereof.
 
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Cincinnati, Ohio and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided, that in the event that Syscan Corporation
(“Syscan”) purchases that property commonly known as 3000 West Washington
Street, Charleston, West Virginia, and the improvements located thereon, for a
purchase price equal to $1,500,000 pursuant to the option granted to Syscan in
that certain Assignment of Lease dated as of September 1, 2004 between Williams
Land Corporation and Syscan, as the same may be amended, supplemented or
otherwise modified from time to time, such consideration shall not constitute a
Capital Expenditure hereunder.
 
4

--------------------------------------------------------------------------------


“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
 
“Cash Equivalents” shall mean, as to any Person:  (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-1 by Moody’s and at least A-1 by S&P maturing within one year
of the date of issuance thereof; (c) investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;
(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; and (e) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
 
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding equity interests of the Borrower on a fully-diluted basis, other
than acquisitions of such interests by Marshall Reynolds, any estate planning
trust established for the benefit of Marshall Reynolds and his family, and any
partnership, limited liability company, corporation or other legal entity
established for estate planning purposes for the benefit of Marshall Reynolds,
and his family (collectively, the “Existing Shareholders”) (provided that,
notwithstanding anything in this definition to the contrary, “group” shall not
include any group that includes the Existing Shareholders if such Existing
Shareholders have beneficial ownership of more than 50% of all outstanding
equity interests of the Borrower on a fully-diluted basis), or (b) the failure
of natural persons who are members of the board of directors (or similar
governing body) of the Borrower on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Borrower.
 
5

--------------------------------------------------------------------------------


“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
 
“Collateral Account” is defined in Section 7.4 hereof.
 
“Collateral Documents” means the Mortgages, the Leasehold Mortgages, the
Security Agreement, and all other mortgages, deeds of trust, security
agreements, pledge agreements, account control agreements, assignments,
financing statements and other documents as shall from time to time secure or
relate to the Obligations, the Hedging Liability, and the Funds Transfer and
Deposit Account Liability, or any part thereof, other than Hedge Agreements.
 
“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.
 
“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
 
“Credit” means any of the Revolving Credit and the Term Credit.
 
6

--------------------------------------------------------------------------------


“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
 
“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 6.13(a), 6.13(b) or 6.13(c) hereof.
 
“Dollars” and “$” each means the lawful currency of the United States of
America.
 
“EBITDA” means, with reference to any period, Net Income for such period
plus  the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period; provided, however, that
notwithstanding anything in this definition to the contrary, EBITDA for the
following periods shall be deemed by the parties hereto to be: $6,244,194 for
the fiscal quarter of the Borrower ending October 31, 2006, $5,577,522 for the
fiscal quarter of the Borrower ending January 31, 2007, $5,168,966 for the
fiscal quarter of the Borrower ending April 30, 2007 and $4,468,226 for the
fiscal quarter of the Borrower ending July 31, 2007.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 
“Eligible Inventory” means all Inventory of the Borrower and its Subsidiaries
which the Administrative Agent, in its reasonable judgment, deems to be Eligible
Inventory; provided that in no event shall inventory be deemed Eligible
Inventory unless all representations and warranties set forth in the Collateral
Documents with respect to such inventory are true and correct and such
inventory:
 
(a)is an asset of such Person to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of the Administrative Agent free and clear of any other Liens (other than Liens
permitted by Section 6.12(a) or (b) hereof arising by operation of law which are
subordinate to the Liens in favor of the Administrative Agent);
 
7

--------------------------------------------------------------------------------


(b)is located in the United States of America at a Permitted Collateral Location
as set forth in the Security Agreement and, in the case of any location not
owned by such Person, which is at all times subject to a lien waiver agreement
from such landlord or other third party to the extent required by, and in form
and substance satisfactory to, the Administrative Agent;
 
(c)is not so identified to a contract to sell that it constitutes a Receivable;
 
(d)is not obsolete or slow moving, and is of good and merchantable quality free
from any defects which might adversely affect the market value thereof;
 
(e)is not covered by a warehouse receipt or similar document; and
 
(f)in the case of finished goods inventory, was produced pursuant to binding and
existing purchase orders therefor to which the Borrower or such Subsidiary has
title.
 
“Eligible Receivables” means all Receivables of the Borrower and its
Subsidiaries which the Administrative Agent, in its reasonable judgment, deem to
be Eligible Receivables; provided that in no event shall a Receivable be deemed
an Eligible Receivable unless all representations and warranties set forth in
the Collateral Documents with respect to such Receivable are true and correct
and such Receivable:
 
(a)arises out of the sale of finished goods inventory delivered to and accepted
by, or out of the rendition of services fully performed and accepted by, the
Account Debtor on such Receivable, and such Receivable does not represent a
pre-billed Receivable or a progress billing;
 
(b)is payable in Dollars and the Account Debtor on such Receivable is located
within the United States of America or, if such right has arisen out of the sale
of such goods shipped to, or out of the rendition of services to, an Account
Debtor located in any other country, such right is either (i) secured by a valid
and irrevocable transferable letter of credit issued by a lender reasonably
acceptable to the Administrative Agent for the full amount thereof or
(ii) secured by an insurance policy issued by EXIM Bank or any other insurer
satisfactory to the Administrative Agent (which in any event shall insure not
less than 90% of the face amount of such Receivable and shall be subject to such
deductions as are acceptable to the Administrative Agent), and in each case
which has been assigned or transferred to the Administrative Agent in a manner
acceptable to the Administrative Agent;
 
(c)is the valid, binding and legally enforceable obligation of the Account
Debtor obligated thereon and such Account Debtor is not (i) a Subsidiary of the
Borrower, (ii) a shareholder, director, officer, or employee of the Borrower or
any Subsidiary, (iii) the United States of America, or any state or political
subdivision thereof, or any department, agency or instrumentality of any of the
foregoing, unless the Assignment of Claims Act or any similar state or local
statute, as the case may be (if any such similar state or local statute exists
and is applicable), is complied with to the satisfaction of the Administrative
Agent, (iv) a debtor under any proceeding under the United States Bankruptcy
Code, as amended, or any other comparable bankruptcy or insolvency law, or
(v) an assignor for the benefit of creditors;
 
8

--------------------------------------------------------------------------------


(d)is not evidenced by an instrument or chattel paper unless the same has been
endorsed and delivered to the Administrative Agent;
 
(e)is an asset of such Person to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of the Administrative Agent free and clear of any other Liens (other than Liens
permitted by Section 6.12(a) or (b) hereof arising by operation of law which are
subordinate to the Liens in favor of the Administrative Agent);
 
(f)is not subject to any counterclaim or defense asserted by the Account Debtor
or subject to any offset or contra account payable to the Account Debtor (unless
the amount of such Receivable is net of such contra account established to the
reasonable satisfaction of the Administrative Agent);
 
(g)no surety bond was required or given in connection with said Receivable or
the contract or purchase order out of which the same arose;
 
(h)is not unpaid more than 120 days, except as otherwise agreed to in writing by
the Administrative Agent, after the original invoice date;
 
(i)is not owed by an Account Debtor who is obligated on Receivables more than
25% of the aggregate unpaid balance of which have been past due for longer than
the relevant period specified in subsection (h) above unless the Administrative
Agent has approved the continued eligibility thereof;
 
(k)would not cause the total Receivables owing from any one Account Debtor and
its Affiliates to exceed 10% of all Eligible Receivables;
 
(l)would not cause the total Receivables owing from any one Account Debtor and
its Affiliate to exceed any credit limit established for purposes of determining
eligibility hereunder by the Administrative Agent in its reasonable judgment for
such Account Debtor and for which the Administrative Agent has given the
Borrower at least 5 Business Days prior notice of the establishment of any such
credit limit; and
 
(m)does not arise from a guaranteed sale, sale-or-return, sale-on-approval,
consignment, sale on a bill-and-hold not made in accordance with standard
industry terms, or any other repurchase or return basis.
 
9

--------------------------------------------------------------------------------


“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, pro­ceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, cor­rective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
 
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
 
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b) hereof.
 
“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.
 
“Event of Loss” means, with respect to any Property, any of the
following:  (a) any loss, destruction or damage of such Property or (b) any
condemnation, seizure, or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.
 
“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of the Borrowing Base as then determined
and computed or the Revolving Credit Commitment as then in effect exceeds
(b) the aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding.
 
“Excess Cash Flow” means, with respect to any period, the difference (if any)
between (a) EBITDA for such period and (b) federal, state and local income taxes
paid in cash during such period plus Capital Expenditures during such period not
financed with Indebtedness plus Interest Expense paid in cash during such period
plus the aggregate amount of scheduled payments made by the Borrower and its
Subsidiaries during such period in respect of all principal on all Indebtedness
(whether at maturity, as a result of mandatory sinking fund redemption, or
otherwise), plus Restricted Payments paid in cash by the Borrower during such
period in compliance with Section 6.15 hereof.
 
10

--------------------------------------------------------------------------------


“Federal Funds Rate” means for any day the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 10:00 a.m. (Cincinnati time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined.
 
“Fixed Charges A” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) hereof do not constitute Principal Payments), plus
(b) the cash portion of any Interest Expense for such period, plus (c) federal,
state, and local income taxes paid in cash by the Borrower and its Subsidiaries
during such period; provided, however, that notwithstanding anything in this
definition to the contrary, for purposes of calculating Fixed Charges A for each
quarter ending on or before July 31, 2008:
 
(i)Principal Payments during the period of calculation shall be deemed to be the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the number of days during the period from and including
November 1, 2007 through and including the last day of such period of
calculation (the “Post-Closing Period”) and (y) actual Principal Payments during
the Post-Closing Period;
 
(ii)cash Interest Expense during the period of calculation shall be deemed to be
equal to the product of (x) a fraction, the numerator of which is 365 and the
denominator of which is the Post-Closing Period and (y) actual cash Interest
Expense during the Post-Closing Period; and
 
(iii)federal, state and local income taxes paid in cash by the Borrower and its
Subsidiaries during the period of calculation shall be deemed equal to the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the Post-Closing Period and (y) actual federal, state and local income
taxes paid in cash by the Borrower and its Subsidiaries during the Post-Closing
Period.
 
“Fixed Charges B” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) hereof do not constitute Principal Payments), plus
(b) the cash portion of any Interest Expense for such period, plus (c) federal,
state, and local income taxes paid in cash by the Borrower and its Subsidiaries
during such period, plus (d) Restricted Payments made by the Borrower during
such period; provided, however, that notwithstanding anything in this definition
to the contrary, for purposes of calculating Fixed Charges B before each quarter
ending on or before July 31, 2008:
11

--------------------------------------------------------------------------------


(i)Principal Payments during the period of calculation shall be deemed to be the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the number of days during the period from and including
November 1, 2007 through and including the last day of such period of
calculation (the “Post-Closing Period”) and (y) actual Principal Payments during
the Post-Closing Period;
 
(ii)cash Interest Expense during the period of calculation shall be deemed to be
equal to the product of (x) a fraction, the numerator of which is 365 and the
denominator of which is the Post-Closing Period and (y) actual cash Interest
Expense during the Post-Closing Period;
 
(iii)federal, state and local income taxes paid in cash by the Borrower and its
Subsidiaries during the period of calculation shall be deemed equal to the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the Post-Closing Period and (y) actual federal, state and local income
taxes paid in cash by the Parent, the Borrower and the Subsidiaries during the
Post-Closing Period; and
 
(iv)Restricted Payments made by the Borrower during the period of calculation
shall be deemed to be equal to the product of (x) a fraction, the numerator of
which is 365 and the denominator of which is the Post-Closing Period and (y)
actual Restricted Payments made by the Borrower during the Post-Closing Period.
 
“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Borrower and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
the Borrower or any such Subsidiary by any of such Lenders or their Affiliates.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, count, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.
 
12

--------------------------------------------------------------------------------


“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
 
“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.  
 
“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any Hedge
Agreement as the Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates.
 
“HHD Purchase” means that acquisition by the Purchaser from the Sellers of all
or substantially all of the assets of Target, all pursuant to, and as described
in, the Purchase Agreement.
 
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has not been
withdrawn.
 
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables, accrued payroll and commissions, taxes accrued and withheld,
accrued and deferred income taxes and other accrued expenses arising in the
ordinary course of business.
 
“Indiana Street Property” is defined in Section 6.25(e) hereof.
 
13

--------------------------------------------------------------------------------


“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.  
 
“Interest Period” means, with respect to Eurodollar Loans and Swing Loans, the
period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending:  (a) in the case of a Eurodollar Loan, 1, 2 or
3 months thereafter, and (b) in the case of a Swing Loan, on the date 1 to 5
days thereafter as mutually agreed to by the Borrower and the Administrative
Agent; provided, however, that:
 
(i)no Interest Period with respect to any Swing Loan shall extend beyond the
Revolving Credit Termination Date and no Interest Period with respect to any
portion of the Term Loans shall extend beyond the final maturity date of the
Term Loans;
 
(ii)no Interest Period with respect to any portion of the Term Loans consisting
of Eurodollar Loans shall extend beyond a date on which the Borrower is required
to make a scheduled payment of principal on the Term Loans, unless the sum of
(a) the aggregate principal amount of Term Loans that are Base Rate Loans plus
(b) the aggregate principal amount of Term Loans that are Eurodollar Loans with
Interest Periods expiring on or before such date equals or exceeds the principal
amount to be paid on the Term Loans on such payment date;
 
(iii)whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and
 
(iv)for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.
 
“Inventory” means all raw materials, finished goods and work-in-process (other
than packaging, crating, and supplies inventory; provided that this exclusion
shall apply only to such items that are not held for sale in the ordinary course
of business of the Borrower and its Subsidiaries and shall not include office
supplies inventory that is held for sale in the ordinary course of business of
the Borrower and its Subsidiaries) held for sale in which the Borrower or the
relevant Subsidiary now has or hereafter acquires title to.
 
“L/C Issuer” means Fifth Third Bank, an Ohio banking corporation.
 
14

--------------------------------------------------------------------------------


“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
 
“L/C Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.
 
“Landlord’s Agreement” shall mean any agreement relating to the real property of
the Borrower and its Subsidiaries that is subject to a Leasehold Mortgage,
between the Administrative Agent and the owner/lessor of such property, such
agreement to provide, among other things, that such owner/lessor consents to the
Leasehold Mortgage and recognizes the Administrative Agent’s rights under the
Leasehold Mortgage for such property.
 
“Leasehold Mortgages” means, collectively, each Credit Line Leasehold Deed of
Trust and Security Agreement with Assignment of Rents, Leasehold Mortgage and
Security Agreement with Assignment of Rents and Open-End Leasehold Mortgage and
Security Agreement with Assignment of Rents between the Borrower or any of its
Subsidiaries and the Administrative Agent relating to the Borrower’s or such
Subsidiary’s real property, fixtures and interests in real property leased as of
the Closing Date and commonly known as (i) 2450 1st Avenue, Huntington, West
Virginia, (ii) 405 Ann Street, Parkersburg, West Virginia, (iii) 890 Russell
Cave Road, Lexington, Kentucky, (iv) 1901 Mayview Road, Bridgeville,
Pennsylvania, (v) 1515 Central Parkway, Cincinnati, Ohio and (vi) 120 Hills
Plaza, Charleston, West Virginia, and any other leasehold mortgages delivered to
the Administrative Agent pursuant to Section 4.2 hereof, as the same may be
amended, modified, supplemented or restated from time to time.
 
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.
 
“Lenders” means and includes Fifth Third Bank, an Ohio banking corporation, and
the other banks, financial institutions and other lenders from time to time
party to this Agreement, including each assignee Lender pursuant to
Section 10.10 hereof.
 
“Lending Office” is defined in Section 8.6 hereof.
 
“Letter of Credit” is defined in Section 2.3(a) hereof.
 
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Subsidiaries as of such date to EBITDA
for the period of four fiscal quarters then ended.
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.
 
15

--------------------------------------------------------------------------------


“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in Dollars for a period equal to such Interest Period, which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. (London, England
time) on the day 2 Business Days before the commencement of such Interest
Period.
 
“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.
 
“Loan” means any Revolving Loan, Term Loan or Swing Loan, whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.
 
“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other agreement, instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith, other than Hedge Agreements.
 
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower or any Subsidiary to perform its material obligations under any Loan
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary of any
Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means, collectively, each Credit Line Deed of Trust and Security
Agreement with Assignment of Rents, Deed of Trust and Security Agreement with
Assignment of Rents, Mortgage and Security Agreement with Assignment of Rents
and Open-End Mortgage and Security Agreement with Assignment of Rents between
the Borrower or any of its Subsidiaries and the Administrative Agent relating to
the Borrower’s and each Subsidiary’s real property, fixtures and interests in
real property owned as of the Closing Date and commonly known as  (i) 1563
Hansford Street, Charleston, West Virginia, (ii) 811 Virginia Street,
Charleston, West Virginia, (iii) 10848 Airline Highway, Baton Rouge, Louisiana,
(iv) 13112 South Choctaw, Baton Rouge, Louisiana, (v) 323 Hamilton, Jackson,
Mississippi, (vi) 766 Brookside Dr., Kingsport, Tennessee, (vii) 544 Haywood
Rd., Asheville, North Carolina, (viii) 700 N. Fourth St., Clarksburg, West
Virginia, (ix) 711 Indiana Avenue, Charleston, West Virginia, and (x) 946 5th
Avenue, Huntington, West Virginia, and any other mortgages or deeds of trust
delivered to the Administrative Agent pursuant to Section 4.2 hereof, as the
same may be amended, modified, supplemented or restated from time to time.
 
16

--------------------------------------------------------------------------------


“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person,  cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness by a
Person,  cash and cash equivalent proceeds received by or for such Person’s
account, net of reasonable legal, underwriting, and other fees and expenses
incurred as a direct result thereof.
 
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has a equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.  
 
“Net Worth” means, at any time the same is to be determined, total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings after deducting treasury stock) that would appear on the balance sheet
of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.
 
“Notes” means and includes the Revolving Notes, the Term Notes and the Swing
Note.
 
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.
 
“Participant” is defined in Section 10.10(d) hereof.
 
“Participating Interest” is defined in Section 2.3(d) hereof.
 
17

--------------------------------------------------------------------------------


“Participating Lender” is defined in Section 2.3(d) hereof.
 
“Patriot Act” is defined in Section 5.24(b) hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 9.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.
 
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
 
(a)the Acquired Business is in the same or a similar line of business engaged in
as of the date of this Agreement by the Borrower and any of its Subsidiaries and
has its primary operations in the United States of America;
 
(b)the Acquisition shall not be a Hostile Acquisition;
 
(c)the Total Consideration for the Acquired Business shall not exceed
$2,500,000, net of working capital received, with any earnouts paid as part of
such Total Consideration for the Acquired Business not to exceed $500,000, and,
when taken together with the Total Consideration for all Acquired Businesses
acquired after the Closing Date, excluding the consideration for the HHD
Purchase, such aggregate Total Consideration does not exceed $5,000,000, net of
working capital received;
 
(d)the Borrower shall have notified the Administrative Agent and Lenders not
less than 10 days (or such shorter time period as may be agreed to by the
Administrative Agent) prior to any such Permitted Acquisition;
 
(e)if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, such Subsidiary shall be a Subsidiary organized under the
laws of a jurisdiction in the United States and the Borrower shall have complied
with the requirements of Section 4 hereof in connection therewith; and
 
(f)after giving effect to the Acquisition, no Default or Event of Default shall
exist, including with respect to the covenants contained in Section 6.20 on a
pro forma basis, and the Borrower shall have delivered to the Administrative
Agent a compliance certificate in the form of Exhibit E attached hereto
evidencing such compliance with Section 6.20.
 
“Permitted Lien” is defined in Section 6.12 hereof.
 
18

--------------------------------------------------------------------------------


“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
 
“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including, without limitation, the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.
 
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
 
“Purchase Agreement” means that certain Asset Purchase Agreement dated as of
June 28, 2007, by and among the Borrower, Purchaser and the Sellers.  
 
“Purchaser” means Champion Publishing, Inc., a West Virginia corporation and
direct Wholly-owned Subsidiary of the Borrower.
 
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
 
“Receivables” means all rights to the payment of a monetary obligation now or
hereafter owing to the Borrower or any Subsidiary, evidenced by accounts,
instruments, chattel paper or general intangibles.
 
“Reimbursement Obligation” is defined in Section 2.3(c) hereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, financial advisors and
consultants of such Person and of such Person’s Affiliates.
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.
 
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit and Unused Revolving Credit Commitments.
 
19

--------------------------------------------------------------------------------


“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto.  For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.
 
“Restricted Payment” is defined Section 6.15 hereof.
 
“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).
 
“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.
 
“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.10 hereof.
 
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.  The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate $30,000,000
on the date hereof.
 
“Revolving Credit Termination Date” means September 14, 2012 or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 2.10, 7.2 or 7.3 hereof.
 
20

--------------------------------------------------------------------------------


“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
 
“Revolving Note” is defined in Section 2.12 hereof.
 
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
 
“SEC” is defined in Section 6.1(g) hereof.
 
“Security Agreement” means that certain Security Agreement dated the date of
this Agreement by and among the Borrower and its Subsidiaries and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
 
“Sellers” means GateHouse Media, Inc., a Delaware corporation, GateHouse Media
Illinois Holdings, Inc., a Delaware corporation, and GateHouse Media West
Virginia Holdings, Inc., a Delaware corporation.
 
“Stockholder Distribution” is defined in Section 6.15 hereof.
 
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries; provided that, notwithstanding
the foregoing, U.S. Tag & Ticket Company, Inc. shall not be considered a
Subsidiary of the Borrower.
 
“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.11 hereof.
 
“Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.
 
“Swing Loan” and “Swing Loans” each is defined in Section 2.11 hereof.
 
“Swing Note” is defined in Section 2.12 hereof.
 
“Target” means, collectively, the The Herald-Dispatch, a daily newspaper
distributed in and around Huntington, West Virginia, together with all related
publications and services and assets and facilities, all related web sites and
all of Sellers’ rights to prepare, publish, sell and distribute any of the
foregoing in all languages (collectively, the “Newspaper”), the mastheads and
certain other intellectual property associated with the Newspaper, and all other
assets to be acquired by the Borrower pursuant to the Purchase Agreement.
 
21

--------------------------------------------------------------------------------


“Term Credit” means the credit facility for the Term Loans described in
Section 2.1 hereof.
 
“Term Loan” is defined in Section 2.1 hereof and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.
 
“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.  The Term Loan Commitments of the Lenders aggregate
$70,000,000 on the date hereof.  
 
“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.
 
“Term Note” is defined in Section 2.12 hereof.  
 
“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, including without limitation
any earnout payments paid after the closing date for the Acquisition, plus
(b) indebtedness payable to the seller in connection with such Acquisition, plus
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, plus (d) the
present value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, plus (e) the amount of indebtedness
assumed in connection with such Acquisition.
 
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Borrower and its Subsidiaries at such time
determined on a consolidated basis in accordance with GAAP.
 
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
 
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations; provided that Swing
Loans outstanding from time to time shall be deemed to reduce the Unused
Revolving Credit Commitment of the Administrative Agent for purposes of
computing the commitment fee under Section 2.13(a) hereof.
 
22

--------------------------------------------------------------------------------


“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
 
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other equity interests are owned by any one or
more of the Borrower and the Borrower’s other Wholly-owned Subsidiaries at such
time.
 
Section 1.2.Interpretation.  The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to
Cincinnati, Ohio, time unless otherwise specifically provided.  Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.  All terms that are used in this
Agreement which are defined in the Uniform Commercial Code of the State of Ohio
as in effect from time to time (“UCC”) shall have the same meanings herein as
such terms are defined in the UCC, unless this Agreement shall otherwise
specifically provide.
 
Section 1.3.Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
 
23

--------------------------------------------------------------------------------


 
Section 2.The Credit Facilities.

 
Section 2.1.Term Loan Commitments.  Each Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make a loan (each
individually a “Term Loan” and, collectively, the “Term Loans”) in Dollars to
the Borrower in the amount of such Lender’s Term Loan Commitment.  The Term
Loans shall be advanced in a single Borrowing on the Closing Date.  As provided
in Section 2.5(a), and subject to the terms hereof, the Borrower may elect that
all or any part of the Term Loans be outstanding as Base Rate Loans or
Eurodollar Loans.  No amount of any Term Loan may be reborrowed once it is
repaid.  
 
Section 2.2.Revolving Credit Commitments.  Prior to the Revolving Credit
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make revolving loans (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”) in Dollars to the
Borrower from time to time up to the amount of such Lender’s Revolving Credit
Commitment in effect at such time; provided, however, the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed lesser of (i) the sum of all Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base as then computed
and determined.  Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages.  As provided in
Section 2.5(a), and subject to the terms hereof, the Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar
Loans.  Revolving Loans may be repaid and reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.  Notwithstanding
any other provision of this Agreement to the contrary, the Administrative
Agent shall have the right from time to time to establish reserves against the
amount of Revolving Credit which the Borrower may otherwise request hereunder in
such amounts and with respect to such matters (including, without limitation,
reserves with respect to the Funds Transfer and Deposit Account Liability and
Hedging Liability) as the Administrative Agent shall deem necessary or
appropriate in its reasonable judgment.  The amount of such reserves shall be
subtracted from the Borrowing Base when calculating the amount of availability
under the Revolving Credit and shall be deemed usage of the Revolving Credit
Commitment, in each case when calculating the amount of availability under the
Revolving Credit for purposes of Sections 2 and 3 hereof.  Additionally, the
Administrative Agent may from time to time reduce the percentages applicable to
Eligible Receivables and Eligible Inventory as they relate to the Borrowing Base
if the Administrative Agent determines in its reasonable judgment that there has
been a material adverse change in circumstances relating to any or all of the
Collateral from those circumstances in existence on the date of this Agreement
or in the condition (financial or otherwise) of the Borrower or any Subsidiary. 
So long as no Default or Event of Default exists, the Administrative Agent
agrees to give the Borrower three (3) Business Days’ prior notice of the
establishment of any such reserve (other than reserves relating to the Funds
Transfer and Deposit Account Liability and the Hedging Liability, as to which no
such notice need be given) or the reduction of any such percentage.
 
Section 2.3.Letters of Credit.  (a) General Terms.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the Borrower’s account
in an aggregate undrawn face amount up to the L/C Sublimit; provided, however,
the sum of the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations at any time outstanding shall not exceed the lesser of (i) the
sum of all Revolving Credit Commitments in effect at such time and (ii) the
Borrowing Base as then computed and determined.  Each Lender shall be obligated
to reimburse the L/C Issuer for such Lender’s Revolver Percentage of the amount
of each drawing under a Letter of Credit and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.
 
24

--------------------------------------------------------------------------------


(b)Applications.  At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in Dollars, in form and substance acceptable to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or 30 days prior to the Revolving Credit Termination
Date, in an aggregate face amount as set forth above, upon the receipt of a duly
executed application for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  Notwithstanding anything contained in any Application
to the contrary:  (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.13(b) hereof, and (ii) if the L/C Issuer is
not timely reimbursed for the amount of any drawing under a Letter of Credit on
the date such drawing is paid, the Borrower’s obligation to reimburse the
L/C Issuer for the amount of such drawing shall bear interest (which the
Borrower hereby promises to pay) from and after the date such drawing is paid at
a rate per annum equal to the sum of 3.0% plus the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed).  Without
limiting the foregoing, the L/C Issuer’s obligation to issue, amend or extend
the expiration date of a Letter of Credit is subject to the terms or conditions
of this Agreement (including the conditions set forth in Section 3.1 and the
other terms of this Section 2.3).
 
(c)The Reimbursement Obligations.  Subject to Section 2.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be made by no later than 12:00 Noon (Cincinnati time) on the
date when each drawing is to be paid if the Borrower has been informed of such
drawing by the L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date
when such drawing is to be paid or, if notice of such drawing is given to the
Borrower after 11:30 a.m. (Cincinnati time) on the date when such drawing is to
be paid, by the end of such day, in immediately available funds at the
Administrative Agent’s principal office in Cincinnati, Ohio or such other office
as the Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the L/C Issuer
such amount(s) in like funds.  If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below.  In addition, for the benefit of the Administrative Agent,
the L/C Issuer and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.3(c)
 
25

--------------------------------------------------------------------------------


and each Application shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement and the
Applications, under all circumstances whatsoever, including without limitation
(i) any lack of validity or enforceability of any Loan Document; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Loan Document; (iii) the existence of any claim, set-off,
defense or other right the Borrower may have at any time against a beneficiary
of a Letter of Credit (or any Person for whom a beneficiary may be acting), the
Administrative Agent, the L/C Issuer, any Lender or any other Person, whether in
connection with this Agreement, another Loan Document, the transaction related
to the Loan Document or any unrelated transaction; (iv) any statement or any
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (v) payment by the Administrative
Agent or a L/C Issuer under a Letter of Credit against presentation to the
Administrative Agent or a L/C Issuer of a draft or certificate that does not
comply with the terms of the Letter of Credit, provided that the Administrative
Agent’s or L/C Issuer’s determination that documents presented under the Letter
of Credit comply with the terms thereof did not constitute gross negligence or
willful misconduct of the Administrative Agent or L/C Issuer; or (vi) any other
act or omission to act or delay of any kind by the Administrative Agent or a
L/C Issuer, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 2.3(c), constitute
a legal or equitable discharge of the Borrower’s obligations hereunder or under
an Application.
 
(d)The Participating Interests.  Each Lender (other than the Lender acting as
L/C Issuer) severally and not jointly agrees to purchase from the L/C Issuer,
and the L/C Issuer hereby agrees to sell to each such Lender (a “Participating
Lender”), an undivided participating interest (a “Participating Interest”) to
the extent of its Revolver Percentage in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon Borrower’s failure
to pay any Reimbursement Obligation on the date and at the time required, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Cincinnati time), or
not later than 1:00 p.m. (Cincinnati time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid Reimbursement Obligation together with
interest on such amount accrued from the date the L/C Issuer made the related
payment to the date of such payment by such Participating Lender at a rate per
annum equal to:  (i) from the date the L/C Issuer made the related payment to
the date 2 Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date
2 Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day.  Each such Participating Lender shall, after
making its appropriate payment, be entitled to receive its Revolver Percentage
of each payment received in respect of the relevant Reimbursement Obligation and
of interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.  
 
26

--------------------------------------------------------------------------------


The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section 2.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(e)Indemnification.  The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 2.3(e) and all other parts of this Section 2.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
 
(f)Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent (or
such lesser notice as the Administrative Agent and the L/C Issuer may agree in
their sole discretion) of each request for the issuance of a Letter of Credit,
each such notice to be accompanied by a properly completed and executed
Application for the requested Letter of Credit and, in the case of an extension
or amendment or an increase in the amount of a Letter of Credit, a written
request therefor, in a form acceptable to the Administrative Agent and the
L/C Issuer, in each case, together with the fees called for by this
Agreement.  The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice and the L/C Issuer shall
promptly notify the Administrative Agent and the Lenders of the issuance of a
Letter of Credit.
 
Section 2.4.Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced or
created by conversion from a Eurodollar Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable in
arrears on the last Business Day of each month and at maturity (whether by
acceleration or otherwise).
 
(b)Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable in arrears on
the last day of the Interest Period and at maturity (whether by acceleration or
otherwise), and, if the applicable Interest Period is longer than three months,
on each day occurring every three months after the commencement of such Interest
Period.
 
27

--------------------------------------------------------------------------------


(c)Default Rate.  While any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans owing by it
at a rate per annum equal to:
 
(i)for any Base Rate Loan and any Swing Loan bearing interest at the Base Rate,
the sum of 3.0% per annum plus the Applicable Margin plus the Base Rate from
time to time in effect; and
 
(ii)for any Eurodollar Loan and any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 3.0% per annum plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 3.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;
 
provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower.  While any Event of Default exists
or after acceleration, accrued interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.
 
(d)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.
 
Section 2.5.Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrower shall give notice
to the Administrative Agent by no later than 10:00 a.m. (Cincinnati
time):  (i) at least 3 Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans.  The Loans included in each Borrowing shall bear interest initially at
the type of rate specified in such notice.  Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 2.6 hereof, a portion thereof, as
follows:  (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower.  The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone or telecopy
(which notice shall be irrevocable once given and, if by telephone, shall be
promptly confirmed in writing), substantially in the form attached hereto as
Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 10:00 a.m. (Cincinnati time) at least 3 Business Days before the date of
the requested continuation or conversion.  All notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  The Borrower agrees that the Administrative
Agent may rely on any such telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation (the Borrower hereby
indemnifies the Administrative Agent from any liability or loss ensuing from
such reliance) and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.
 
28

--------------------------------------------------------------------------------


(b)Notice to the Lenders.  The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 2.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate applicable thereto promptly after
the Administrative Agent has made such determination.
 
(c)Borrower’s Failure to Notify; Automatic Continuations and Conversions.  If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurodollar Loans before the last day of its then
current Interest Period within the period required by Section 2.5(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 3.1 for the continuation or conversion of a Borrowing of Eurodollar
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.8(a), such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans.  In the event the Borrower fails to give notice
pursuant to Section 2.5(a) of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m.
(Cincinnati time) on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans (or, at the option of the Administrative Agent, under the Swing
Line) under the Revolving Credit on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.
 
(d)Disbursement of Loans.  Not later than 1:00 p.m. (Cincinnati time) on the
date of any requested advance of a new Borrowing, subject to Section 3 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Cincinnati, Ohio.  The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent’s principal
office in Cincinnati, Ohio.
 
29

--------------------------------------------------------------------------------


(e)Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Cincinnati time) on the date on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date 2 Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date 2 Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day.  If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 8.1 hereof so that the Borrower will have no liability under such
Section with respect to such payment.
 
Section 2.6.Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each Borrowing
of Base Rate Loans advanced under a Credit shall be in an amount not less than
$500,000 or such greater amount that is an integral multiple of $100,000.  Each
Borrowing of Eurodollar Loans advanced, continued or converted under a Credit
shall be in an amount equal to $1,000,000 or such greater amount that is an
integral multiple of $100,000.  Without the Administrative Agent’s consent,
there shall not be more than five Borrowings of Eurodollar Loans outstanding at
any one time.
 
Section 2.7.Maturity of Loans.  (a) Scheduled Payments of Term Loans.  The
Borrower shall make principal payments on the Term Loans in equal installments
on the last day of each January, April, July and October in each year,
commencing with the calendar quarter ending October 31, 2007, with the amount of
each such principal installment equal to $1,225,000; it being further agreed
that a final payment comprised of all principal and interest not sooner paid on
the Term Loans, shall be due and payable on September14, 2013, the final
maturity thereof.  Each principal payment on the Term Loans shall be applied to
the Lenders holding the Term Loans pro rata based upon their Term Loan
Percentages.
 
(b)Revolving Loans.  Each Revolving Loan, both for principal and interest, shall
mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.
 
Section 2.8.Prepayments.  (a) Voluntary.  The Borrower may prepay without
premium or penalty (except as set forth in Section 8.1 below) and in whole or in
part any Borrowing of Eurodollar Loans at any time upon 3 Business Days prior
notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 10:00 a.m. (Cincinnati time) on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and, in the case of any Term Loans, Eurodollar Loans or Swing Loans,
accrued interest thereon to the date fixed for prepayment plus any amounts due
the Lenders under Section 8.1; provided, however, the Borrower may not partially
repay a Borrowing (i) if such Borrowing is of Base Rate Loans, in a principal
amount less than $500,000, (ii) if such Borrowing is of Eurodollar Loans, in a
principal amount less than $1,000,000, and (iii) in each case, unless it is in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.6 remains outstanding.
 
30

--------------------------------------------------------------------------------


(b)Mandatory.  (i) If the Borrower or any Subsidiary shall at any time or from
time to time make or agree to make a Disposition or shall suffer an Event of
Loss resulting in Net Cash Proceeds in excess of $1,000,000 individually or on a
cumulative basis in any fiscal year of the Borrower, then (x) the Borrower shall
promptly notify the Administrative Agent of such proposed Disposition or Event
of Loss (including the amount of the estimated Net Cash Proceeds to be received
by the Borrower or such Subsidiary in respect thereof) and (y) promptly upon
receipt by the Borrower or the Subsidiary of the Net Cash Proceeds of such
Disposition or such Event of Loss, the Borrower shall prepay the Obligations in
an aggregate amount equal to 100% of the amount of all such Net Cash Proceeds in
excess of $1,000,000; provided that in the case of each Disposition and Event of
Loss, if the Borrower states in its notice of such event that the Borrower or
the applicable Subsidiary intends to invest or reinvest, as applicable, within
90 days of the applicable Disposition or receipt of Net Cash Proceeds from an
Event of Loss, the Net Cash Proceeds thereof in similar like-kind assets, then
so long as no Default or Event of Default then exists, the Borrower shall not be
required to make a mandatory prepayment under this Section in respect of such
Net Cash Proceeds to the extent such Net Cash Proceeds are actually invested or
reinvested as described in the Borrower’s notice with such 90-day
period.  Promptly after the end of such 90-day period, the Borrower shall notify
the Administrative Agent whether the Borrower or such Subsidiary has invested or
reinvested such Net Cash Proceeds as described in the Borrower’s notice, and to
the extent such Net Cash Proceeds have not been so invested or reinvested, the
Borrower shall promptly prepay the Obligations in the amount of such Net Cash
Proceeds in excess of $1,000,000 not so invested or reinvested.  The amount of
each such prepayment shall be applied first to the outstanding Term Loans until
paid in full and then to the Revolving Loans until paid in full and then to the
Swing Loans.  If the Administrative Agent or the Required Lenders so request,
all proceeds of such Disposition or Event of Loss shall be deposited with the
Administrative Agent and held by it in the Collateral Account.  So long as no
Default or Event of Default exists, the Administrative Agent is authorized to
disburse amounts representing such proceeds from the Collateral Account to or at
the Borrower’s direction for application to or reimbursement for the costs of
replacing, rebuilding or restoring such Property.
 
(ii)If after the Closing Date the Borrower or any Subsidiary shall issue any new
equity securities (other than equity securities issued in connection with the
exercise of employee stock options, equity securities issued to the seller of an
Acquired Business in connection with an Acquisition permitted by the terms
hereof, if any) or incur or assume any Indebtedness other than that permitted by
Sections 6.11(a), (b) or (c) hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance,
incurrence or assumption to be received by or for the account of the Borrower or
such Subsidiary in respect thereof.  Promptly upon receipt by the Borrower or
such Subsidiary of Net Cash Proceeds of such issuance, incurrence or assumption
the Borrower shall prepay the Obligations in the amount of such Net Cash
Proceeds.  The amount of each such prepayment shall be applied first to the
outstanding Term Loans until paid in full and then to the Revolving Loans until
paid in full and then to the Swing Loans.  The Borrower acknowledges that its
performance hereunder shall not limit the rights and remedies of the Lenders for
any breach of Section 6.11 or any other terms of this Agreement.
 
31

--------------------------------------------------------------------------------


(iii)On or before January 31 of each year, beginning January 31, 2009, the
Borrower shall prepay the then-outstanding Loans by an amount equal to 75% of
Excess Cash Flow of Borrower and its Subsidiaries for the most recently
completed fiscal year of the Borrower.  The amount of each such prepayment shall
be applied first to the outstanding Term Loans until paid in full and then to
the Revolving Loans until paid in full and then to the Swing Loans.  Any
voluntary prepayments of principal of the Term Loans made during any year shall
reduce, by the amount of such voluntary prepayments, the amount required to be
paid by the Borrower under this Section 2.8(b)(iii) during the year immediately
subsequent to the year such voluntary prepayments were made; provided that, the
amount required to be paid under this Section 2.8(b)(iii) shall not in any event
be reduced to less than zero, and no such voluntary prepayments shall reduce
payments required to be made under this Section 2.8(b)(iii) in any year
following the year immediately subsequent to the year such voluntary payments
were made.
 
(iv)The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and Swing Loans
and, if necessary, prefund the L/C Obligations by the amount, if any, necessary
to reduce the sum of the aggregate principal amount of Revolving Loans, Swing
Loans and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced.
 
(v)Unless the Borrower otherwise directs, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Term Loans, Swing Loans or
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 8.1.  Each prefunding of
L/C Obligations shall be made in accordance with Section 7.4.
 
(vi)If at any time the sum of the unpaid principal balance of the Revolving
Loans and the L/C Obligations then outstanding shall be in excess of the
Borrowing Base as then determined and computed, the Borrower shall immediately
and without notice or demand pay over the amount of the excess to the
Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
the Revolving Loans until payment in full thereof with any remaining balance to
be held by the Administrative Agent in the Collateral Account as security for
the Obligations owing with respect to the Letters of Credit.
 
32

--------------------------------------------------------------------------------


(c)The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower, and in the case of any partial
prepayment, such prepayment shall be applied to the remaining amortization
payments on the relevant Loans in the inverse order of maturity.
 
Section 2.9.Place and Application of Payments.  All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Cincinnati time) on the due date thereof at the office of the
Administrative Agent in Cincinnati, Ohio (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto.  Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made in Dollars, in immediately available funds
at the place of payment, in each case without set-off or counterclaim.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.
 
Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders shall be remitted to
the Administrative Agent and distributed as follows:
 
(a)first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);
 
(b)second, to the payment of principal and interest on the Swing Loans until
paid in full;
 
(c)third, to the payment of any outstanding interest and fees due under the Loan
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
 
(d)fourth, to the payment of principal on the Loans (other than Swing Loans),
unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;
 
33

--------------------------------------------------------------------------------


(e)fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer and Deposit Account Liability) to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof; and
 
(f)sixth, to the Borrower or whoever else may be lawfully entitled thereto.
 
Section 2.10.Commitment Terminations.  Voluntary.  The Borrower shall have the
right at any time and from time to time, upon 3 Business Days prior written
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments in whole or in part, any partial termination to be (i) in an amount
not less than $1,000,000 or any greater amount that is an integral multiple of
$100,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the sum of all Revolving Credit
Commitments may not be reduced to an amount less than the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and of L/C Obligations then
outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount.  Any
termination of the Commitments below the Swing Line Sublimit then in effect
shall reduce the Swing Line Sublimit by a like amount.  The Administrative Agent
shall give prompt notice to each Lender of any such termination of the Revolving
Credit Commitments.  Any termination of the Commitments pursuant to this
Section 2.10 may not be reinstated without the written consent of the
Administrative Agent.
 
Section 2.11.Swing Loans.  (a) Generally.  Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Administrative Agent agrees to make
loans in Dollars to the Borrower under the Swing Line (individually a “Swing
Loan” and collectively the “Swing Loans”) which shall not in the aggregate at
any time outstanding exceed the Swing Line Sublimit; provided, however, the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations at any time outstanding shall not exceed the lesser of (i) the
sum of all Revolving Credit Commitments in effect at such time and (ii) the
Borrowing Base as then computed and determined.  The Swing Loans may be availed
of by the Borrower from time to time and borrowings thereunder may be repaid and
used again during the period ending on the Revolving Credit Termination Date;
provided that each Swing Loan must be repaid on the last day of the Interest
Period applicable thereto.  Each Swing Loan shall be in a minimum amount of
$250,000 or such greater amount which is an integral multiple of $100,000.
 
(b)Interest on Swing Loans.  Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to, at the
option of the Borrower, (i) the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans under the Revolving Credit as from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days elapsed) or (ii) the Administrative Agent’s Quoted Rate
(computed on the basis of a year of 360 days for the actual number of days
elapsed).  Interest on each Swing Loan shall be due and payable prior to such
maturity on the last day of each Interest Period applicable thereto.
 
34

--------------------------------------------------------------------------------


(c)Requests for Swing Loans.  The Borrower shall give the Administrative Agent
prior notice (which may be written or oral), no later than 10:00 a.m.
(Cincinnati time) on the date upon which the Borrower requests that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor.  Within 30 minutes after receiving such notice, the
Administrative Agent shall in its discretion quote an interest rate to the
Borrower at which the Administrative Agent would be willing to make such Swing
Loan available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Administrative
Agent’s Quoted Rate”).  The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance.  If the Borrower
does not so immediately accept the Administrative Agent’s Quoted Rate for the
full amount requested by the Borrower for such Swing Loan, the Administrative
Agent’s Quoted Rate shall be deemed immediately withdrawn and such Swing Loan
shall bear interest at the rate per annum determined by adding the Applicable
Margin for Base Rate Loans under the Revolving Credit to the Base Rate as from
time to time in effect.  Subject to the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to the Borrower on the date
so requested at the offices of the Administrative Agent in Cincinnati,
Ohio.  Anything contained in the foregoing to the contrary notwithstanding
(i) the obligation of the Administrative Agent to make Swing Loans shall be
subject to all of the terms and conditions of this Agreement and (ii) the
Administrative Agent shall not be obligated to make more than one Swing Loan
during any one day.  
 
(d)Refunding of Swing Loans.  In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrower (which the
Borrower hereby irrevocably authorizes the Administrative Agent to act on its
behalf for such purpose) and with notice to the Borrower, request each Lender to
make a Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given.  Unless an Event of Default described in
Section 7.1(j) or 7.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Cincinnati, Ohio, before 12:00 Noon (Cincinnati time) on the Business Day
following the day such notice is given.  The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.
 
(e)Participations.  If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Administrative Agent pursuant to Section 2.11(d)
above (because an Event of Default described in Section 7.1(j) or 7.1(k) exists
with respect to the Borrower or otherwise), such Lender will, by the time and in
the manner such Revolving Loan was to have been funded to the Administrative
Agent, purchase from the Administrative Agent an undivided participating
interest in the outstanding Swing Loans in an amount equal to its Revolver
Percentage of the aggregate principal amount of Swing Loans that were to have
been repaid with such Revolving Loans; provided that the foregoing purchases
shall be deemed made hereunder without any further action by such Lender or the
Administrative Agent.  Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Administrative Agent its
participation in such Loan.  The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatever.  Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding or reduction
whatsoever.
 
35

--------------------------------------------------------------------------------


Section 2.12.Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and, with respect
to Eurodollar Loans and Swing Loans, the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
 
(c)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d)Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term Loan and referred to
herein as a “Term Note”), D-2 (in the case of its Revolving Loans and referred
to herein as a “Revolving Note”), or D-3 (in the case of its Swing Loans and
referred to herein as a “Swing Note”), as applicable (the Term Notes, Revolving
Notes and Swing Note being hereinafter referred to collectively as the “Notes”
and individually as a “Note”).  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender in
the amount of the Term Loan, Revolving Credit Commitment, or Swing Line
Sublimit, as applicable.  Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 10.10) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
 
36

--------------------------------------------------------------------------------


Section 2.13.Fees.  (a) Revolving Credit Commitment Fee.  The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders according to
their Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit
Commitments.  Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Revolving
Credit Termination Date, unless the Revolving Credit Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.
 
(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to .125% of
the face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders according to their Revolver Percentages, a letter of credit fee at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter; provided that, while any Event of Default
exists or after acceleration, such rate shall increase by 3% over the rate
otherwise payable and such fee shall be paid on demand of the Administrative
Agent at the request or with the consent of the Required Lenders;
provided,however, that in the absence of acceleration, any rate increase
pursuant to the foregoing proviso shall be made at the direction of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard drawing, negotiation, amendment, transfer and
other administrative fees for each Letter of Credit.  Such standard fees
referred to in the preceding sentence may be established by the L/C Issuer from
time to time.
 
(c)Administrative Agent Fees.  The Administrative Agent shall receive, for its
own use and benefit, the fees agreed to between the Administrative Agent and
Borrower in that certain fee letter dated August 13, 2007, or as otherwise
agreed to in writing between the Borrower and the Administrative Agent.
 
(d)Audit Fees.  The Borrower shall pay to the Administrative Agent for its own
use and benefit reasonable charges for audits and field examinations of the
Collateral performed by the Administrative Agent or its agents or
representatives in such amounts as the Administrative Agent may from time to
time request (the Administrative Agent acknowledging and agreeing that such
charges shall be computed in the same manner as it at the time customarily uses
for the assessment of charges for similar collateral audits and field
examinations); provided, however, that in the absence of any Default and Event
of Default, the Administrative Agent may not conduct more than two such audits
and field examinations per calendar year and the Borrower shall not be required
to pay the Administrative Agent for more than two such audits and field
examinations per calendar year.
 
37

--------------------------------------------------------------------------------


Section 2.14.Account Debit.  The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.
 
 
Section 3.Conditions Precedent.

 
The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
 
Section 3.1.All Credit Events.  At the time of each Credit Event hereunder:
 
(a)each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date;
 
(b)the Borrower and each Subsidiary shall be in compliance with all of the terms
and conditions hereof and of the other Loan Documents, and no Default or Event
of Default shall have occurred and be continuing or would occur as a result of
such Credit Event;
 
(c)in the case of any request for an extension of credit under the Revolving
Credit, after giving effect to such extension of credit the aggregate principal
amount of all Revolving Loans, Swing Loans and L/C Obligations outstanding under
this Agreement shall not exceed the lesser of (i) the sum of all Revolving
Credit Commitments and (ii) the Borrowing Base as then determined and computed;
 
(d)in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 2.5 hereof, in the case of the issuance of any Letter
of Credit the L/C Issuer shall have received a duly completed Application
together with any fees called for by Section 2.13 hereof, and, in the case of an
extension or increase in the amount of a Letter of Credit, a written request
therefor in a form reasonably acceptable to the L/C Issuer together with fees
called for by Section 2.13 hereof; and
 
(e)such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect;
provided that, any such order, judgment, decree, law or regulation shall not
entitle any Lender that is not affected thereby to not honor its obligation
hereunder to advance, continue or convert any Loan or, in the case of the
L/C Issuer, to extend the expiration date of or increase the amount of any
Letter of Credit hereunder.
 
38

--------------------------------------------------------------------------------


Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section; provided, however, that the
Lenders (including, for purposes hereof, the Administrative Agent in connection
with advances made by it on behalf of the Lenders under Section 2.5 hereof) may
continue to make advances under the Revolving Credit, in their sole discretion,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist (each Lender hereby acknowledging and agreeing that the
Administrative Agent may, in its sole discretion, without conferring with the
Lenders, but on their behalf, elect to make additional advances hereunder
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth in Section 3.1 until the Administrative Agent is provided a
written notice from the Required Lenders advising the Administrative Agent of
such Lenders’ decision not to extend further credit as a result of the
Borrower’s failure to satisfy the conditions set forth above, provided that the
Administrative Agent shall not knowingly make an advance hereunder if, after
giving effect thereto, the sum of the aggregate principal amount of Revolving
Loans, Swing Loans and L/C Obligations then outstanding would exceed the lesser
of (i) the sum of all Revolving Credit Commitments and (ii) Borrowing Base as
then computed and determined.
 
Section 3.2.Initial Credit Event.  Before or concurrently with the initial
Credit Event:
 
(a)the Administrative Agent shall have received the Mortgages duly executed by
the Borrower and its Subsidiaries, as appropriate, the Leasehold Mortgages duly
executed by the Borrower and its Subsidiaries, as appropriate, and the Security
Agreement duly executed by the Borrower, together with (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding equity interests in each Subsidiary as of the Closing
Date, (ii) stock powers for the Collateral consisting of the stock or other
equity interests in each Subsidiary executed in blank and undated, (iii) UCC
financing statements to be filed against the Borrower and its Subsidiaries, as
debtors, in favor of the Administrative Agent, as secured party, (iv) patent,
trademark, and copyright collateral agreements, to the extent requested by the
Administrative Agent, and (v) deposit account, securities account and
commodities account control agreements to the extent requested by the
Administrative Agent;
 
(b)the Administrative Agent shall have received the Guaranties, duly executed by
each of the Subsidiaries;
 
(c)the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents, naming the Administrative Agent as
additional insured and mortgagee and lender loss payee;
 
(d)the Administrative Agent shall have received copies of the Borrower’s and
each Subsidiary’s certificate of formation, certificate of organization,
operating agreement, articles of incorporation and bylaws, as applicable (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary, Assistant Secretary or Chief Financial Officer
and, with respect to organizational documents filed with a Governmental
Authority, by the applicable Governmental Authority;
 
39

--------------------------------------------------------------------------------


(e)the Administrative Agent shall have received (i) copies of resolutions of the
Borrower’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on the Borrower’s behalf, all
certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer and (ii) copies of resolutions of each Subsidiary’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of the Guaranty and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on each Subsidiary’s behalf, all certified in each instance by its
Secretary, Assistant Secretary or Chief Financial Officer;
 
(f)the Administrative Agent shall have received copies of the certificates of
good standing, or nearest equivalent in the relevant jurisdiction, for the
Borrower and each Subsidiary (dated no earlier than 30 days prior to the date
hereof) from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable, and of each state in which it is qualified to do
business as a foreign corporation or organization;
 
(g)the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
 
(h)the Administrative Agent shall have received for itself and for the Lenders
the initial fees called for by Section 2.13 hereof;
 
(i)the Administrative Agent shall have received mortgagee’s title insurance
policies (or binding commitments therefore) in form and substance acceptable to
the Administrative Agent in an aggregate amount equal to $7,990,940 insuring the
Liens of the Mortgages to be valid first priority Liens subject to no defects or
objections that are acceptable to the Administrative Agent, together with such
endorsements as the Administrative Agent may require;
 
(j)the Administrative Agent shall have received a survey in form and substance
acceptable to the Administrative Agent prepared by a licensed surveyor on each
parcel of real property subject to the Lien of the Mortgages (other than the
Mortgage for the Indiana Street Property), which survey shall also state whether
or not any portion of such property is in a federally designated flood hazard
area;
 
40

--------------------------------------------------------------------------------


(k)the Administrative Agent shall have received reports of independent firms of
environmental engineers acceptable to the Administrative Agent concerning the
environmental hazards and matters with respect to the parcels of real property
subject to the Lien of the Mortgages, together with reliance letters thereon
acceptable to the Administrative Agent;
 
(l)the Administrative Agent shall have received a flood determination report for
each parcel of real property subject to the Lien of the Mortgages prepared for
the Agent by a flood determination company selected by the Administrative Agent
stating whether or not any portion of such property is in a federally designated
flood hazard area;
 
(m)The Administrative Agent shall have received the following (i) with respect
to each parcel of real property subject to the Lien of the Leasehold Mortgages,
each form and substance acceptable to the Administrative Agent:  (A) evidence
that the term of the lease for such property has been extended (or that the
Borrower or Subsidiary leasing such property has the option, without the consent
of the lessor of such real property, to extend such lease) until at least
September 14, 2013; provided that, the lease for that property commonly known as
1515 Central Parkway, Cincinnati, Ohio need not extend past August, 2011; (B) a
landlord waiver allowing the Administrative Agent access to the Collateral on
such property during the existence and continuance of an Event of Default; (C) a
one owner lien search for such property; (D) a consent of the lessor to the
Leasehold Mortgage for such property; (E) a Landlord’s Agreement; and (F) a
mortgagee’s waiver executed by the current mortgagor (if any) of such property
and (ii) with respect to each parcel of real property leased by the Borrower and
its Subsidiaries but not subject to the Lien of the Leasehold Mortgages: a
landlord waiver allowing the Administrative Agent access to the Collateral on
such property during the existence and continuance of an Event of Default;
 
(n)any changes to the Purchase Agreement from the executed copy thereof dated
June 28, 2007 delivered to the Administrative Agent by the Borrower, or waivers
of any terms of the Purchase Agreement, that, in any instance, are materially
adverse to any Lender, and all documents to be executed and delivered in
connection with the Purchase Agreement, shall be acceptable to the
Administrative Agent in form and substance; provided that, in no way limiting
the discretion of the Administrative Agent, (i) the Total Consideration paid by
the Borrower and its Subsidiaries under the terms of the Purchase Agreement
shall not exceed $77,500,000 plus the cost of working capital of the Target
acquired by the Borrower and (ii) the representations and warranties of the
Borrower, the Purchaser and, to the knowledge of the Borrower, the Sellers under
the Purchase Agreement shall be true and correct as of the Closing Date;
 
(o)the HHD Purchase shall have been approved by each Seller’s Board of Directors
and (if necessary) shareholders and shall close prior to or concurrently with
the initial Credit Event on the terms set forth in the Purchase Agreement and
without the waiver by the Borrower or the Purchaser of any material conditions
to closing set forth therein;
 
41

--------------------------------------------------------------------------------


(p)on the Closing Date, both before and after giving effect to the HHD Purchase,
no injunction, temporary restraining order or other legal action that would
prohibit or seek to unwind the HHD Purchase or any component thereof, or would
prohibit the initial Credit Event, or other litigation which could reasonably be
expected to have a Material Adverse Effect, shall be pending or, to the
knowledge of the Borrower, threatened;
 
(q)the Borrower and the Purchaser shall have received any regulatory approval
necessary for the consummation of the HHD Purchase in accordance with all
applicable laws, and all applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and all applicable rules and
regulations thereunder shall have expired or been terminated;
 
(r)the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require (including a Borrowing Base
Certificate and compliance certificate in the forms attached hereto as Exhibits
G and E containing calculations of the Borrowing Base and compliance
calculations of the financial covenants set forth in Section 6.20(f) hereof as
of the date of this Agreement and Sections 6.20(a) and 6.20(d) hereof based on
the consolidated financial position of the Borrower, its Subsidiaries and the
Target as of July 31, 2007 but, in all instances, after (i) giving effect to the
initial Credit Event and (ii) the HHD Purchase) in order to satisfy itself as to
the value of the Collateral, the financial condition of the Borrower and its
Subsidiaries, and the lack of material contingent liabilities of the Borrower
and its Subsidiaries, including, among other things, a third-party due diligence
report, an industry review, and a  report of customer and supplier
confirmations, each performed by firms acceptable to the Administrative Agent,
and projected financial statements for the Borrower and its Subsidiaries after
giving effect to the HHD Purchase satisfactory to the Administrative Agent in
form and substance;
 
(s)the Administrative Agent shall have received financing statement and, as
appropriate, tax and judgment lien search results against the Property of the
Borrower, each Subsidiary, and the Sellers evidencing the absence of Liens on
its Property except for Permitted Liens and Liens to be removed pursuant to
Section 3.2(t) hereof;
 
(t)the Administrative Agent shall have received pay-off and lien release letters
from secured creditors of the Borrower, each Subsidiary, and the Sellers setting
forth, among other things, with respect to the Borrower and each Subsidiary, the
total amount of indebtedness outstanding and owing to them (or outstanding
letters of credit issued for the account of the Borrower any Subsidiary) and,
with respect to the Borrower, each Subsidiary and the Sellers, containing an
undertaking to cause to be delivered to the Administrative Agent UCC termination
statements, mortgage releases and any other lien release instruments necessary
to release Liens on the assets of the Borrower, the Subsidiaries and the Target,
which pay-off and lien release letters shall be in form and substance acceptable
to the Administrative Agent;
 
42

--------------------------------------------------------------------------------


(u)the Borrower’s accounts payable shall be acceptable to the Administrative
Agent, in its sole but reasonable discretion, and contain no rights or offset or
other unusual arrangements;
 
(v)the Administrative Agent shall have received the favorable written opinions
of counsel to the Borrower and its Subsidiaries, in form and substance
satisfactory to the Administrative Agent; and
 
(w)the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
 
 
Section 4.The Collateral and Guaranties.

 
Section 4.1.Collateral.  The Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall be secured by (a) valid, perfected, and
enforceable Liens on all right, title, and interest of the Borrower and each
Subsidiary in all capital stock and other equity interests held by such Person
in each of its Subsidiaries, whether now owned or hereafter formed or acquired,
and all proceeds thereof, and (b) valid, perfected, and enforceable Liens on all
right, title, and interest of the Borrower and each Subsidiary in all personal
property, fixtures, and real estate, whether now owned or hereafter acquired or
arising, and all proceeds thereof; provided, however, that:  (i) the Lien of the
Administrative Agent on Property subject to a Capital Lease or conditional sale
agreement or subject to a purchase money lien, in each instance to the extent
permitted hereby, shall be subject to the rights of the lessor or lender
thereunder, (ii) until a Default or Event of Default has occurred and is
continuing and thereafter until otherwise required by the Administrative Agent
or the Required Lenders, Liens on local petty cash deposit accounts maintained
by the Borrower and its Subsidiaries in proximity to their operations need not
be perfected provided the total amount on deposit at any one time not so
perfected shall not exceed $50,000 in the aggregate and Liens on payroll
accounts maintained by the Borrower and its Subsidiaries need not be perfected
provided the total amount on deposit at any time does not exceed the current
amount of their payroll obligation, and (iii) until a Default or Event of
Default has occurred and is continuing and thereafter until otherwise required
by the Administrative Agent or the Required Lenders, Liens on vehicles which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
$2,000,000 in the aggregate.  
 
Section 4.2.Liens on Real Property.  In the event that the Borrower or any
Subsidiary owns or hereafter acquires any real property, the Borrower shall, or
shall cause such Subsidiary to, execute and deliver to the Administrative Agent
(or a security trustee therefor) a mortgage or deed of trust acceptable in form
and substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability, shall pay
all taxes, costs, and expenses incurred by the Administrative Agent in recording
such mortgage or deed of trust, and shall supply to the Administrative Agent at
the Borrower’s cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance from a
title insurer acceptable to the Administrative Agent insuring the validity of
such mortgage or deed of trust and its status as a first Lien (subject to
Permitted Liens) on the real property encumbered thereby and such other
instrument, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.  In the event that the Borrower or
any Subsidiary presently leases or hereafter leases real property, the Borrower
shall, or shall cause such Subsidiary, to the extent requested by the
Administrative Agent:  (i) to execute and deliver to the Administrative Agent
(or a security trustee therefor) a leasehold mortgage or leasehold deed of trust
acceptable in form and substance to the Administrative Agent for the purpose of
granting to the Administrative Agent a Lien on such real property to secure the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, (ii) to pay all taxes, costs, and expenses incurred by the
Administrative Agent in recording such leasehold mortgage or leasehold deed of
trust, (iii) to deliver to the Administrative Agent such lessor and mortgagor
consent, waivers, and other agreements as required by the Administrative Agent
to ensure its access to the Collateral and its rights under such leasehold
mortgage or leasehold deed of trust for such property, (iv) and to deliver to
the Administrative Agent such other instrument, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection
therewith.
 
43

--------------------------------------------------------------------------------


Section 4.3.Guaranties.  The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be jointly and severally guaranteed by each direct and indirect Subsidiary of
the Borrower pursuant to one or more guaranty agreements in form and substance
acceptable to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”).
 
Section 4.4.Further Assurances.  The Borrower agrees that it shall, and shall
cause each Subsidiary to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral.  In the event the Borrower or any Subsidiary forms or acquires
any other Subsidiary after the date hereof, the Borrower shall promptly upon
such formation or acquisition cause such newly formed or acquired Subsidiary to
execute a Guaranty and such Collateral Documents as the Administrative Agent may
then require, and the Borrower shall also deliver to the Administrative Agent,
or cause such Subsidiary to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such other instruments, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.
 
 
Section 5.Representations and Warranties.

 
The Borrower represents and warrants to each Lender and the Administrative
Agent, and agrees, that:
 
44

--------------------------------------------------------------------------------


Section 5.1.Organization and Qualification.  The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage and (iii) is duly qualified and in good standing
in each jurisdiction where the ownership, leasing or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing could not be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.
 
Section 5.2.Authority and Enforceability.  The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes, to grant to
the Administrative Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each Subsidiary, if any, has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by the Borrower and by each Subsidiary, if any, have been duly
authorized, executed, and delivered by such Person and constitute valid and
binding obligations of such Person enforceable against it in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by the Borrower or any Subsidiary, if any, of any of the matters and
things herein or therein provided for, (a) contravene or constitute a default
under any provision of law or any judgment, injunction, order or decree binding
upon the Borrower or any Subsidiary, if any, or any provision of the
organizational documents (e.g., charter, articles of incorporation, by-laws,
articles of association, operating agreement, partnership agreement or other
similar document) of the Borrower or any Subsidiary, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.
 
Section 5.3.Financial Reports.  The audited consolidated financial statements of
Borrower and its Subsidiaries as at October 31, 2006, and the unaudited interim
consolidated financial statements of Borrower and its Subsidiaries as at July
31, 2007, for the nine months then ended, heretofore furnished to the
Administrative Agent, fairly and adequately present the consolidated financial
condition of Borrower and its Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis.  Neither the Borrower nor
any Subsidiary has contingent liabilities or judgments, orders or injunctions
against it that are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 6.1 hereof.
 
Section 5.4.No Material Adverse Change. Since October 31, 2006, there has been
no change in the financial condition or operations of the Borrower and the
Subsidiaries taken as a whole, except those occurring in the ordinary course of
business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
45

--------------------------------------------------------------------------------


Section 5.5.Litigation and Other Controversies.  There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.6.True and Complete Disclosure.  All information furnished by or on
behalf of the Borrower or any of its Subsidiaries in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in light of the
circumstances under which such information was provided; provided that, with
respect to projected financial information furnished by or on behalf of the
Borrower or any of its Subsidiaries, the Borrower only represents and warrants
that such information is prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
Section 5.7.Use of Proceeds; Margin Stock.  All proceeds of the Term Loans shall
be used by the Borrower to pay a portion of the purchase price for the HHD
Purchase and for expenses incurred in connection with such acquisition; all
proceeds of the Revolving Loans and Swing Loans shall be used by the Borrower
for working capital purposes, to refinance existing Indebtedness, and for other
general corporate purposes (excluding Acquisitions other than the HHD Purchase
and Permitted Acquisitions) of the Borrower and its Subsidiaries.  No part of
the proceeds of any Loan or other extension of credit hereunder will be used by
the Borrower or any Subsidiary thereof to purchase or carry any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any margin stock.  Neither the making of any Loan or other extension of
credit hereunder nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System and any successor to all or any portion
of such regulations.  Margin stock (as defined above) constitutes less than 25%
of the value of those assets of the Borrower and its Subsidiaries that are
subject to any limitation on sale, pledge or other restriction hereunder.
 
Section 5.8.Taxes.  The Borrower and each of its Subsidiaries has timely filed
or caused to be timely filed all tax returns required to be filed by the
Borrower and/or any of its Subsidiaries, except where failure to so file could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The Borrower and each of its Subsidiaries has paid all
taxes, assessments and other governmental charges payable by them other than
taxes, assessments and other governmental charges which are not delinquent,
except those that are being contested in good faith and by proper legal
proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP and no Lien resulting therefrom attaches to any of its
Property.
 
Section 5.9.ERISA.  The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan under Title IV of
ERISA.  The Borrower and its Subsidiaries have no contingent liabilities with
respect to any post-retirement benefits under a welfare plan, as defined in
Section 3(1) of ERISA, other than liability for continuation coverage described
in article 6 of Title 1 of ERISA.
 
46

--------------------------------------------------------------------------------


Section 5.10.Subsidiaries.  Schedule 5.10 correctly sets forth, as of the
Closing Date, each Subsidiary of the Borrower, its respective jurisdiction of
organization and the percentage ownership (direct and indirect) of the Borrower
in each class of capital stock or other equity interests of each of its
Subsidiaries and also identifies the direct owner thereof.
 
Section 5.11.Compliance with Laws.  The Borrower and each of its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authority in respect of the
conduct of their businesses and the ownership of their property, except such
noncompliances as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
Section 5.12.Environmental Matters.  The Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all noncompliances could not reasonably be expected to have
a Material Adverse Effect.  There are no pending or, to the best knowledge of
the Borrower and its Subsidiaries after due inquiry, threatened Environmental
Claims, including any such claims (regardless of materiality) for liabilities
under CERCLA relating to the disposal of Hazardous Materials, against the
Borrower or any of its Subsidiaries or any real property, including leaseholds,
owned or operated by the Borrower or any of its Subsidiaries, except such claims
as could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, there are no facts, circumstances, conditions or occurrences on any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries that, to the best knowledge of the Borrower and its Subsidiaries
after due inquiry, could reasonably be expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
real property, or (ii) to cause any such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such real
property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.  Hazardous Materials have not been Released on or from any
real property, including leaseholds, owned or operated by the Borrower or any of
its Subsidiaries where such Release, individually, or when combined with other
Releases, in the aggregate, may reasonably be expected to have a Material
Adverse Effect.
 
47

--------------------------------------------------------------------------------


Section 5.13.Investment Company.  Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.14.Intellectual Property.  The Borrower and each of its Subsidiaries
owns all the patents, trademarks, permits, service marks, trade names,
copyrights, franchises and formulas, or rights with respect to the foregoing, or
each has obtained licenses of all other rights of whatever nature necessary for
the present conduct of its businesses, in each case without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, could reasonably be expected to result in a Material Adverse Effect.
 
Section 5.15.Good Title.  The Borrower and its Subsidiaries have good and
marketable title, or valid leasehold interests, to their assets as reflected on
the Borrower’s most recent consolidated balance sheet provided to the
Administrative Agent (except for sales of assets in the ordinary course of
business, and such defects in title that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect) and is
subject to no Liens, other than Permitted Liens.
 
Section 5.16.Labor Relations.  Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (i) no strike, labor dispute, slowdown
or stoppage pending against the Borrower or any of its Subsidiaries or, to the
best knowledge of the Borrower and its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries and (ii) to the best knowledge of the
Borrower and its Subsidiaries, no union representation proceeding is pending
with respect to the employees of the Borrower or any of its Subsidiaries and no
union organizing activities are taking place, except (with respect to any matter
specified in clause (i) or (ii) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.17.Capitalization.  All outstanding equity interests of the Borrower
and the Subsidiaries have been duly authorized and validly issued, and are fully
paid and nonassessable, and there are no outstanding commitments or other
obligations of the Borrower or any Subsidiary to issue, and no rights of any
Person to acquire, any equity interests in the Borrower or any Subsidiary.
 
Section 5.18.Other Agreements.  Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
the Borrower, any Subsidiary or any of their Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect.
 
Section 5.19.Governmental Authority and Licensing.  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of each
Governmental Authority necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding that, if adversely
determined, could reasonably be expected to result in revocation or denial of
any license, permit or approval is pending or, to the knowledge of the Borrower,
threatened, except where such revocation or denial could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
48

--------------------------------------------------------------------------------


Section 5.20.Approvals.  No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any Subsidiary of any Loan Document,
except for such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect.
 
Section 5.21.Affiliate Transactions.  Neither the Borrower nor any Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
with Wholly-owned Subsidiaries) on terms and conditions which are less favorable
to the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.
 
Section 5.22.Solvency.  After giving effect to the HHD Purchase, the Borrower
and its Subsidiaries are collectively solvent, able to pay their debts as they
become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage.
 
Section 5.23.No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agree that they will hold the Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.
 
Section 5.24.Foreign Assets Control Regulations and Anti-Money
Laundering.  (a) OFAC.  Neither Borrower nor any of its Subsidiaries is (i) a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of
Section 2, or (iii) a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
(b)PatriotAct.  The Borrower and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 5.25.Purchase Agreement.  The Borrower has provided to the
Administrative Agent a true and correct copy of the Purchase Agreement.  The
Purchase Agreement is in full force and effect and has not, except as reflected
in amendments provided to the Administrative Agent, been amended or modified in
any material respect from the version so delivered to the Administrative Agent,
no material condition to the effectiveness thereof has been waived and no
material obligations of the Sellers thereunder have been waived, except to the
extent approved in writing by the Administrative Agent, and the Borrower is not
aware of any default thereunder.  No authorization, consent, license, or
exemption from, or filing or registration with, any Governmental Authority, nor
any material approval or consent of any other Person, is or will be necessary to
the valid execution, delivery, or material performance by the Sellers, the
Purchaser, or the Borrower of the Purchase Agreement or of any other instrument
or document executed and delivered in connection therewith, except for (a) such
thereof that have heretofore been obtained and remain in full force and effect
and (b) such thereof identified on Schedule 5.25 hereof.  As of the Closing
Date, all representations and warranties of the Borrower, the Purchaser and, to
the best of the Borrower’s knowledge, the Seller in the Purchase Agreement are
true and correct.
 
49

--------------------------------------------------------------------------------


 
Section 6.Covenants.

 
The Borrower covenants and agrees that, so long as any Credit is available to
the Borrower hereunder and until all Obligations are paid in full:
 
Section 6.1.Information Covenants.  The Borrower will furnish to the
Administrative Agent, with sufficient copies for each Lender:
 
(a)Monthly Reports.  Within 20 days after the end of each fiscal month of the
Borrower, commencing with the fiscal month of the Borrower ending
August 31, 2007, (i) the Borrower’s consolidated and consolidating balance sheet
as at the end of such fiscal month and the related consolidated and
consolidating statements of income and retained earnings and of cash flows for
such fiscal month and for the elapsed portion of the fiscal year-to-date period
then ended, each in reasonable detail, prepared by the Borrower in accordance
with GAAP, setting forth comparative figures for the corresponding fiscal month
in the prior fiscal year and comparable budgeted figures for such fiscal month,
all of which shall be certified by the chief financial officer or other officer
of the Borrower acceptable to the Administrative Agent that they fairly present
in all material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) a
Borrowing Base Certificate showing the computation of the Borrowing Base in
reasonable detail as of the close of business on the last day of the immediately
preceding month, together with such other information as therein required,
prepared by the Borrower and certified to by its chief financial officer or
another officer of the Borrower acceptable to the Administrative Agent and an
accounts receivable aging, an accounts payable aging, a cash reconciliation, and
an inventory stock status report, each in reasonable detail prepared by the
Borrower and certified to by its chief financial officer or another officer of
the Borrower acceptable to the Administrative Agent.
 
(b)Annual Statements.  Within 120 days after the close of each fiscal year of
the Borrower, a copy of the Borrower’s consolidated and consolidating balance
sheet as of the last day of the fiscal year then ended and the Borrower’s
consolidated and consolidating statements of income, retained earnings, and cash
flows for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified opinion of Arnett & Foster, P.L.L.C.
or a different firm of independent public accountants of recognized national
standing, selected by the Borrower and acceptable to the Administrative Agent,
to the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards.
 
50

--------------------------------------------------------------------------------


(c)Officer’s Certificates.  Within 45 days after the end of each fiscal quarter
of the Borrower and at the time of the delivery of the financial statements
provided for in Section 6.1(b), commencing with the fiscal quarter of the
Borrower ending October 31, 2007, (i) a certificate of the chief financial
officer or other officer of the Borrower acceptable to Administrative Agent in
the form of Exhibit E (x) stating no Default or Event of Default has occurred
during the period covered by such statements of, if a Default or Event of
Default exists, a detailed description of the Default or Event of Default and
all actions the Borrower is taking with respect to such Default or Event of
Default, (y) confirming that the representations and warranties stated in
Section 5 remain true and correct in all material respects (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct of such date), and (z) showing the Borrower’s
compliance with the covenants set forth in 6.20, (ii) a comparison of the
current year to date financial results (other than in respect of the balance
sheets included therein) against the budgets required to be submitted pursuant
to clause 6.1(d) and, at all times after the first anniversary of the Closing
Date, showing a comparison of the current year to date financial results against
the financial results of the prior year for the same period, and (iii) an
accounts receivable aging and an inventory stock status report each in
reasonable detail prepared by the Borrower and certified to by its Chief
Financial Officer or another officer of the Borrower acceptable to the
Administrative Agent.
 
(d)Budgets.  As soon as available, but in any event at least 30 days prior to
the first day of each fiscal year of the Borrower, a budget in form satisfactory
to the Administrative Agent (including, without limitation, a breakdown of the
projected results of each line of business of the Borrower and its Subsidiaries,
and budgeted consolidated and consolidating statements of income, and sources
and uses of cash and balance sheets for the Borrower and its Subsidiaries) of
the Borrower and its Subsidiaries in reasonable detail satisfactory to the
Administrative Agent for each fiscal month and the four fiscal quarters of the
immediately succeeding fiscal year and, with appropriate discussion, the
principal assumptions upon which such budget is based.
 
(e)Notice of Default or Litigation.  Promptly, and in any event within two
Business Days after any officer of the Borrower obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any other event which could reasonably be expected to have a
Material Adverse Effect, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, (ii) the commencement of, or threat of, or any significant
development in, any litigation, labor controversy, arbitration or governmental
proceeding pending against the Borrower or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.
 
51

--------------------------------------------------------------------------------


(f)Management Letters.  Promptly after the Borrower’s receipt thereof, a copy of
each report or any “management letter” submitted to the Borrower or any of its
Subsidiaries by its certified public accountants and the management’s responses
thereto.
 
(g)Other Reports and Filings.  Promptly, copies of all financial information,
proxy materials and other material information, certificates, reports,
statements and completed forms, if any, which the Borrower or any of its
Subsidiaries (x) has filed with the United States Securities and Exchange
Commission or any governmental agencies substituted therefor (the “SEC”)
furnished to the shareholders of the Borrower, or (y) has delivered to holders
of, or to any agent or trustee with respect to, Indebtedness of the Borrower or
any of its Subsidiaries in their capacity as such a holder, agent or trustee to
the extent that the aggregate principal amount of such Indebtedness exceeds (or
upon the utilization of any unused commitments may exceed) $1,000,000.
 
(h)Environmental Matters.  Promptly upon, and in any event within five Business
Days after any officer of the Borrower obtains knowledge thereof, notice of one
or more of the following environmental matters which individually, or in the
aggregate, may reasonably be expected to have a Material Adverse
Effect:  (i) any notice of Environmental Claim against the Borrower or any of
its Subsidiaries or any real property owned or operated by the Borrower or any
of its Subsidiaries; (ii) any condition or occurrence on or arising from any
real property owned or operated by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such real property; (iii) any condition or occurrence on any real
property owned or operated by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Borrower
or any of its Subsidiaries of such real property under any Environmental Law;
and (iv) any removal or remedial actions to be taken in response to the actual
or alleged presence of any Hazardous Material on any real property owned or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority.  All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and the Borrower’s or such Subsidiary’s
response thereto.  In addition, the Borrower agrees to provide the Lenders with
copies of all material written communications by the Borrower or any of its
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i)-(iv) above, and such detailed reports relating
to any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Required Lenders.
 
52

--------------------------------------------------------------------------------


(i)Other Information.  From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender may
reasonably request.
 
Section 6.2.Inspections.  The Borrower will, and will cause each Subsidiary to,
permit officers, representatives and agents of the Administrative Agent or any
Lender, to visit and inspect any Property of the Borrower or such Subsidiary,
and to examine the books of account of the Borrower or such Subsidiary and
discuss the affairs, finances and accounts of the Borrower or such Subsidiary
with its and their officers and independent accountants, all at such reasonable
times as the Administrative Agent or any Lender may request.
 
Section 6.3.Maintenance of Property, Insurance, Environmental Matters,
etc.  (a) The Borrower will, and will cause each of its Subsidiaries to,
(i) keep its property, plant and equipment in good repair, working order and
condition, normal wear and tear excepted, and shall from time to time make all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto so that at all times such property, plant
and equipment are reasonably preserved and maintained and (ii) maintain in full
force and effect with financially sound and reputable insurance companies
insurance which provides substantially the same (or greater) coverage and
against at least such risks as is in accordance with industry practice, and
shall furnish to the Administrative Agent upon request full information as to
the insurance so carried.  In any event, the Borrower shall, and shall cause
each of its Subsidiaries to, maintain insurance on the Collateral to the extent
required by the Collateral Documents.
 
(b)Without limiting the generality of Section 6.3(a), the Borrower and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws, except to the extent that
the aggregate effect of all noncompliance could not reasonably be expected to
have a Material Adverse Effect; (ii) shall obtain and maintain in full force and
effect all governmental approvals required for its operations at or on its
properties by any applicable Environmental Laws; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties which individually or in the aggregate may
reasonably be expected to have a Material Adverse Effect; (iv) shall not, and
shall not permit any other Person to, own or operate on any of its properties
any landfill or dump or hazardous waste treatment, storage or disposal facility
as defined pursuant to the RCRA, or any comparable state law; and (v) shall not
use, generate, treat, store, release or dispose of Hazardous Materials at or on
any of the real property except in the ordinary course of its business and in
compliance with all Environmental Laws.  With respect to any Release of
Hazardous Materials, the Borrower and its Subsidiaries shall conduct any
necessary or required investigation, study, sampling and testing, and undertake
any cleanup, removal, remedial or other response action necessary to remove,
cleanup or abate any material quantity of Hazardous Materials released at or on
any of its properties as required by any applicable Environmental Law.
 
53

--------------------------------------------------------------------------------


Section 6.4.Preservation of Existence.  The Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect, its
franchises, authority to do business, licenses, patents, trademarks, copyrights
and other proprietary rights; provided, however, that nothing in this
Section 6.4 shall prevent, to the extent permitted by Section 6.13, sales of
assets by the Borrower or any of its Subsidiaries, the dissolution or
liquidation of any Subsidiary of the Borrower, or the merger or consolidation
between or among the Subsidiaries of the Borrower.
 
Section 6.5.Compliance with Laws.  The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all laws, rules,
regulations, ordinances and orders applicable to its property or business
operations of any Governmental Authority, where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property.
 
Section 6.6.ERISA.  The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
have a Material Adverse Effect or result in a Lien upon any of its
Property.  The Borrower shall, and shall cause each Subsidiary to, promptly
notify the Administrative Agent and each Lender of:  (a) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
Welfare Plan benefit.
 
Section 6.7.Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, all taxes, assessments, fees and other
governmental charges imposed upon it or any of its Property, before becoming
delinquent and before any penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by proper proceedings and as
to which appropriate reserves are provided therefor, unless and until any Lien
resulting therefrom attaches to any of its Property.
 
Section 6.8.Contracts with Affiliates.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than Wholly-owned Subsidiaries) on
terms and conditions which are less favorable to the Borrower or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.
 
Section 6.9.No Changes in Fiscal Year.  The Borrower shall not, nor shall it
permit any Subsidiary to, change its fiscal year from its present basis.
 
Section 6.10.Change in the Nature of Business. The Borrower shall not, nor shall
it permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of the Borrower or any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the Closing Date.
 
54

--------------------------------------------------------------------------------


Section 6.11.Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except;
 
(a)the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Borrower and its Subsidiaries owing to the Administrative Agent
and the Lenders (and their Affiliates);
 
(b)Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other than
Lenders (or their Affiliates);
 
(c)intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted by Section 6.14;
 
(d)purchase money Indebtedness and Capitalized Lease Obligations of the Borrower
and its Subsidiaries in an amount not to exceed $1,000,000 in the aggregate
outstanding at any time prior to the first anniversary of the Closing Date,
$2,000,000 in the aggregate outstanding at any time on or after the first
anniversary of the Closing Date but before the second anniversary of the Closing
Date and $3,000,000 in the aggregate outstanding at any time thereafter; and
 
(e)unsecured Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $1,000,000 in the aggregate
at any one time outstanding.
 
Section 6.12.Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):
 
(a)inchoate Liens for the payment of taxes which are not yet due and payable or
the payment of which is not required by Section 6.7;
 
(b)Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
 
55

--------------------------------------------------------------------------------


(c)mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;
 
(d)Liens created by or pursuant to this Agreement and the Collateral Documents;
 
(e)Liens on property of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 6.11(d) hereof,
representing or incurred to finance the purchase price of Property, provided
that no such Lien shall extend to or cover other Property of the Borrower or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon; and
 
(f)easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary.
 
Section 6.13.Consolidation, Merger, Sale of Assets, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or agree to any merger or consolidation, or convey, sell, lease or
otherwise dispose of all or any part of its property, including any disposition
as part of any sale-leaseback transactions except that this Section shall not
prevent:
 
(a)the sale and lease of inventory in the ordinary course of business;
 
(b)the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Borrower or its Subsidiaries, has become
uneconomic, obsolete or worn out;
 
(c)the sale, transfer, lease, or other disposition of Property of the Borrower
and its Subsidiaries to one another;
 
(d)the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the legal entity surviving the merger;
 
(e)the disposition or sale of Cash Equivalents on consideration for cash; and
 
(f)the sale, transfer, lease, or other disposition of Property of the Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $1,000,000 during any fiscal year of the Borrower.
 
56

--------------------------------------------------------------------------------


So long as no Default or Event of Default has occurred and is continuing or
would arise as a result thereof, upon the written request of the Borrower, the
Administrative Agent shall release its Lien on any Property sold pursuant to the
foregoing provisions.
 
Section 6.14.Advances, Investments and Loans.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make loans or
advances to or make, retain or have outstanding any investments (whether through
purchase of equity interests or obligations or otherwise) in, any Person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, except
that this Section shall not prevent:
 
(a)receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(b)investments in Cash Equivalents;
 
(c)investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(d)the Borrower’s investments existing on the date of this Agreement in its
Subsidiaries;
 
(e)intercompany advances made from time to time from the Borrower to any one or
more of its Subsidiaries in the ordinary course of business;
 
(f)Permitted Acquisitions; and
 
(g)other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $1,000,000 in the aggregate
at any one time outstanding.
 
Section 6.15.Dividends and Certain Other Restricted Payments.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, (i) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests, (ii) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants, options, or similar instruments
to acquire the same (collectively, referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent (i) the
making of dividends or distributions by any Wholly-owned Subsidiary of the
Borrower to its parent corporation and (ii)  dividends or other distributions by
the Borrower in respect of any class or series of its equity interests (each, a
“Stockholder Distribution”) during each fiscal year of the Borrower ending after
October 31, 2007, so long as, with respect to each Stockholder Distribution, no
Default or Event of Default shall exist, or shall exist after giving effect to
the proposed Stockholder Distribution, including with respect to the covenants
contained in Section 6.20 on a pro forma basis and the Borrower shall have
delivered to the Administrative Agent prior to the proposed Stockholder
Distribution a compliance certificate in the form of Exhibit E attached hereto
evidencing such pro forma compliance with Section 6.20.
 
57

--------------------------------------------------------------------------------


Section 6.16.Limitation on Restrictions.  The Borrower will not, and it will not
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any restriction on the ability of
any such Subsidiary to (a) pay dividends or make any other distributions on its
capital stock or other equity interests owned by the Borrower or any other
Subsidiary, (b) pay or repay any Indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary,
(e) encumber or pledge any of its assets to or for the benefit of the
Administrative Agent or (f) guaranty the Obligations, Hedging Liability and
Funds Transfer and Deposit Account Liability.
 
Section 6.17.Limitation on the Creation of Subsidiaries.  Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Closing Date any Subsidiary; provided that the Borrower and its Wholly-owned
Subsidiaries shall be permitted to establish or create Wholly-owned Subsidiaries
so long as at least 30 days prior written notice thereof is given to the
Administrative Agent, and the Borrower and its Subsidiaries timely comply with
the requirements of Section 4 (at which time Section 5.10 shall be deemed to
include a reference to such Subsidiary).
 
Section 6.18.OFAC.  The Borrower will not, and will not permit any of its
Subsidiaries to, (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001)),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such person in any manner
violative of Section 2, and (iii) become a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
Section 6.19.Operating Accounts.  Except with respect to deposit and operating
accounts with other financial institutions that are subject to account control
agreements in favor of the Administrative Agent perfecting the Administrative
Agent’s Lien on such accounts, and local petty cash accounts and payroll
accounts for which such a Lien is not required pursuant to Section 4.1 hereof,
each of the operating accounts of the Borrower and its Subsidiaries shall be at
all times maintained with the Administrative Agent.


58

--------------------------------------------------------------------------------




 
Section 6.20.Financial Covenants.  (a) Leverage Ratio.  The Borrower shall not,
as of the last day of each fiscal quarter of the Borrower ending during the
periods specified below, permit the Leverage Ratio to be greater than:
 
From and Including
 
To and Including
The Leverage Ratio Shall Not Be Greater Than:
the Closing Date
October 31, 2008
4.25: 1.00
November 1, 2008
October 31, 2009
4.00: 1.00
November 1, 2009
October 31, 2010
3.75: 1.00
November 1, 2010
at all times thereafter
3.50: 1.00

 
(b)First Fixed Charge Coverage Ratio.  As of the last day of each fiscal quarter
of the Borrower ending during the periods specified below, the Borrower shall
maintain a ratio of (i) EBITDA for the four fiscal quarters of the Borrower then
ended minus Capital Expenditures during such period not financed with
Indebtedness to (ii) Fixed Charges A for the same four fiscal quarters then
ended of greater than:
From and Including
To and Including
Ratio of EBITDA to Fixed Charges A shall be greater than:
January 31, 2008
October 31, 2008
1.15: 1.00
November 1, 2008
October 31, 2009
1.20: 1.00
November 1, 2009
at all times thereafter
1.25: 1.00

 
; provided, however, that notwithstanding anything in this Section to the
contrary, for purposes of calculating Capital Expenditures not financed with
Indebtedness for each quarter ending on or before July 31, 2008, Capital
Expenditures not financed with Indebtedness during the period of calculation
shall be deemed to be the product of (x) a fraction, the numerator of which is
365 and the denominator of which is the number of days during the period from
and including November 1, 2007 through and including the last day of such period
of calculation (the “Post-Closing Period”) and (y) actual Capital Expenditures
not financed with Indebtedness during the Post-Closing Period.
 
59

--------------------------------------------------------------------------------


(c)Second Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Borrower ending during the periods specified below the Borrower
shall maintain, and prior to making any Restricted Payment the Borrower shall
show that it will maintain on a pro forma basis, a ratio of (i) EBITDA for the
four fiscal quarters of the Borrower then ended minus Capital Expenditures
during such period not financed with Indebtedness to (ii) Fixed Charges B for
the same four fiscal quarters then ended of greater than:
From and Including
To and Including
Ratio of EBITDA to Fixed Charges B shall be greater than:
January 31, 2008
October 31, 2008
1.10: 1.00
November 1, 2008
October 31, 2009
1.15: 1.00
November 1, 2009
at all times thereafter
1.20: 1.00

 
; provided, however, that notwithstanding anything in this Section to the
contrary, for purposes of calculating Capital Expenditures not financed with
Indebtedness for each quarter ending on or before July 31, 2008, Capital
Expenditures not financed with Indebtedness during the period of calculation
shall be deemed to be the product of (x) a fraction, the numerator of which is
365 and the denominator of which is the number of days during the period from
and including November 1, 2007 through and including the last day of such period
of calculation (the “Post-Closing Period”) and (y) actual Capital Expenditures
not financed with Indebtedness during the Post-Closing Period.
 
(d)Minimum EBITDA.  The Borrower shall not as of the last day of each fiscal
quarter beginning with that quarter ending October 31, 2007, through and
including that quarter ending October 31, 2009, permit the EBITDA for the twelve
months then ended to be less than $18,000,000.
 
(e)Maximum Capital Expenditures.
 
(i)For each fiscal year of the Borrower beginning with that fiscal year ending
October 31, 2008, the Borrower shall not, nor shall it permit any Subsidiary to,
expend or become obligated for Capital Expenditures in an aggregate amount in
excess of $3,000,000 during any fiscal year of the Borrower; provided that to
the extent that Capital Expenditures in the previous fiscal year were less than
$3,000,000, the limit for Capital Expenditures in the succeeding fiscal year
shall be increased by the difference between $3,000,000 and the amount of
Capital Expenditures for the previous fiscal year; provided, however, that
notwithstanding anything in this Section to the contrary, for purposes of
calculating Capital Expenditures for each quarter ending on or before
July 31, 2008, Capital Expenditures during the period of calculation shall be
deemed to be the product of (x) a fraction, the numerator of which is 365 and
the denominator of which is the number of days during the period from and
including November 1, 2007 through and including the last day of such period of
calculation (the “Post-Closing Period”) and (y) actual Capital Expenditures
during the Post-Closing Period.  
 
60

--------------------------------------------------------------------------------


(ii)The Borrower shall not, nor shall it permit any Subsidiary to, expend or
become obligated for Capital Expenditures in an aggregate amount in excess of
$1,100,000 during that fiscal quarter of the Borrower ending October 31, 2007.
 
(f)Minimum Revolving Loan Availability.  On the Closing Date and on the last day
of each fiscal month of the Borrower, the Borrower shall have Excess
Availability plus cash of the Borrower plus Cash Equivalents of the Borrower
equal to or greater than $3,000,000.
 
Section 6.21.Interest Rate Protection.  No later than 90 days after the Closing
Date, the Borrower shall hedge its interest rate risk on not less than
$25,000,000 of the principal amount of the Term Loans (the “Notional Amount”)
through the use of one or more interest rate Hedge Agreements with
counter-parties reasonably acceptable to the Administrative Agent to effectively
limit the amount of interest that the Borrower must pay on the Notional Amount
to not more than a rate reasonably acceptable to the Administrative Agent, which
agreements shall remain outstanding for a period of not less than 3 years.
 
Section 6.22.Integrated Cash Management System.  The Borrower shall maintain an
integrated cash management system with the Administrative Agent, including a
concentration account maintained with the Administrative Agent with a balance of
at least $750,000 to be maintained at all times; provided that, if, to the
Borrower’s knowledge, the cash balance in the concentration account is at any
time less than $750,000, Borrower shall cause such balance to be in compliance
with this Section 6.22 within 3 Business Days of acquiring such knowledge.
 
Section 6.23.U.S. Tag & Ticket Company, Inc..  The Borrower shall not permit
U.S. Tag & Ticket Company, Inc. to own, at any time, assets with an aggregate
fair market value in excess of $5,000.
 
Section 6.24.Lead Management Program.  The Borrower shall, and shall cause
Champion Publishing, Inc. to, comply with, and perform all actions required by,
the Lead Management Plan dated February 2007 for The Herald-Dispatch, 946 Fifth
Avenue, Huntington, West Virginia  25701.
 
Section 6.25.Post-Closing Matters.  Within 30 days of the Closing Date, the
Borrower shall deliver to the Administrative Agent:
 
(a)a machinery and equipment appraisal report prepared by an appraiser
acceptable to the Administrative Agent, which appraisal report shall describe
the net orderly liquidation value of the machinery and equipment of the Borrower
and each Subsidiary;
 
(b)appraisal reports prepared for the Administrative Agent by state certified
appraisers selected by the Administrative Agent, which appraisals reports
describe the fair market value of the real property subject to the Liens of the
Mortgages and otherwise meet the requirements of the Administrative Agent;
 
61

--------------------------------------------------------------------------------


(c)The audited consolidated financial statements (including an income statement,
a balance sheet, and a cash flow statement) of the Target for the fiscal years
ending October 31, 2006, October 31, 2005, and October 31, 2004; (ii) a
projection model depicting five years of income statements, balance sheets and
cash flow statements for the Borrower on a pro forma basis after giving effect
to the HHD Purchase which model shall be acceptable to the Administrative Agent
in form and substance; and (iii) a consolidated balance sheet of the Borrower as
of the Closing Date adjusted to give effect to the HHD Purchase, in form and
substance acceptable to the Administrative Agent;
 
(d)An amendment to any title insurance policy issued pursuant to Section 3.2(i)
hereof, to increase the coverage provided in such policy, for any of the
properties subject to the Mortgages where the value of the property as
determined by the appraisal required by Section 6.25(b) hereof is greater than
the assessed valuation of the property used to calculate the original coverage
amount of the title insurance for such property, with the amendment to the title
policy delivered pursuant to this Section 6.25(d) to cause the insured amount to
be equal to the amount of the greater, appraised value of the property;
 
(e)An amendment to the title insurance policy for that property commonly known
as 711 Indiana Street, West Virginia (the “Indiana Street Property”) issued
pursuant to Section 3.2(i) hereof to remove the standard survey exceptions
provided for in Schedule B of such Indiana Street Policy and a survey
endorsement to the Indiana Street Property;
 
(f)A survey for the Indiana Street Property prepared by a licensed surveyor in
form and substance acceptable to the Administrative Agent;
 
(g)A Landlord’s Agreement, in form and substance acceptable to the
Administrative Agent, executed by the landlord for that property commonly known
as 1901 Mayview Road, Bridgeville, Pennsylvania; provided that, notwithstanding
anything to the contrary herein, any Inventory at such location shall be
considered Eligible Inventory hereunder for the 30 days following the Closing
Date; and
 
(h)Deposit Account Control Agreements, in form and substance acceptable to the
Administrative Agent, with respect to deposit accounts maintained by the
Borrower or any of its Subsidiaries at Regions Bank, First Tennessee Bank and
Branch Banking & Trust; provided that, notwithstanding anything to the contrary
herein, such deposit accounts may be maintained at such depository institutions
without such control agreements for the 30 days following the Closing Date.
 
62

--------------------------------------------------------------------------------


 
Section 7.Events of Default and Remedies.

 
Section 7.1.Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:  
 
(a)default in the payment when due (whether at the stated maturity thereof or at
any other time provided for in this Agreement) of all or any part of the
principal of or interest on any Loan or any other Obligation payable hereunder
or under any other Loan Document;
 
(b)default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.11, 6.12, 6.13, 6.14, 6.15, 6.20, 6.21, 6.22, 6.23 or 6.25
hereof or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;
 
(c)default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such default shall first become known to any officer of
the Borrower or (ii) written notice of such default is given to the Borrower by
the Administrative Agent;
 
(d)any representation or warranty made herein or in any other Loan Document or
in any certificate delivered to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;
 
(e)any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
 
(f)default shall occur under any (i) Indebtedness of the Borrower or any of its
Subsidiaries aggregating in excess of $1,000,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise) after
giving effect to applicable grace or cure periods, if any, or (ii) any Hedge
Agreement of the Borrower or any of its Subsidiaries with any Lender or any
Affiliate of a Lender;
 
63

--------------------------------------------------------------------------------


(g)any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Subsidiaries, or against any of its Property,
in an aggregate amount in excess of $1,000,000 (except to the extent fully and
unconditionally covered by insurance pursuant to which the insurer has accepted
liability therefor in writing and except to the extent fully and unconditionally
covered by an appeal bond, for which the Borrower or such Subsidiary has
established in accordance with GAAP a cash or Cash Equivalent reserve in the
amount of such judgment, writ or warrant), and which remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days;
 
(h)the Borrower or any of its Subsidiaries, or any member of its Controlled
Group, shall fail to pay when due an amount or amounts aggregating in excess of
$1,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $1,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
of its Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
 
(i)any Change of Control shall occur;
 
(j)the Borrower or any of its Subsidiaries shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 7.1(k) hereof; or
 
(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries, or any
substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days.
 
64

--------------------------------------------------------------------------------


Section 7.2.Non-Bankruptcy Defaults.  When any Event of Default other than those
described in subsection (j) or (k) of Section 7.1 hereof has occurred and is
continuing, the Administrative Agent shall, by written notice to the
Borrower:  (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  The Administrative Agent, after giving notice to the
Borrower pursuant to Section 7.1(c) or this Section 7.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.
 
Section 7.3.Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Commitments and any and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.
 
Section 7.4.Collateral for Undrawn Letters of Credit.  (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 2.8(b) or under Section 7.2 or 7.3 above, the Borrower
shall forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below.
 
(b)All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations.  The Collateral Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above,
(ii) all relevant preference or other disgorgement periods relating to the
receipt of such payments have passed, and (iii) no Letters of Credit,
Commitments, Loans or other Obligations remain outstanding hereunder, then the
Administrative Agent shall release to the Borrower any remaining amounts held in
the Collateral Account.
 
65

--------------------------------------------------------------------------------


Section 7.5.Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) hereof promptly upon being requested to do so
by any Lender and shall at such time also notify all the Lenders thereof.
 
Section 7.6.Expenses.  The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
costs and expenses reasonably incurred or paid by the Administrative Agent and
such Lender or any such holder, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default by the Borrower
hereunder or in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
of its Subsidiaries as a debtor thereunder).
 
 
Section 8.Change in Circumstances and Contingencies.

 
Section 8.1.Funding Indemnity.  If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Lender or by reason of breakage of interest rate swap agreements
or the liquidation of other hedging contracts or agreements) as a result of:
 
(a)any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on a
date other than the last day of its Interest Period,
 
66

--------------------------------------------------------------------------------


(b)any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.5(a) hereof,
 
(c)any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
 
(d)any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,
 
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive absent manifest error.
 
Section 8.2.Illegality.  Notwithstanding any other provisions of this Agreement
or any other Loan Document, if at any time any change in applicable law, rule or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and the Administrative Agent and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans.  The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.
 
Section 8.3.Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.  If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:
 
(a)the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
 
(b)the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
 
67

--------------------------------------------------------------------------------


then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
 
Section 8.4.Yield Protection.  (a) If, on or after the date hereof, the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Lender (or its Lending Office) with any request or directive (whether or not
having the force of law) of any such Governmental Authority:
 
(i)shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or
 
(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;
 
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.
 
68

--------------------------------------------------------------------------------


(b)If, after the date hereof, any Lender or the Administrative Agent shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
 
(c)A certificate of a Lender claiming compensation under this Section 8.4 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive absent manifest error.  In determining such amount, such Lender
may use any reasonable averaging and attribution methods.
 
Section 8.5.Substitution of Lenders.  Upon the receipt by the Borrower of (a) a
claim from any Lender for compensation under Section 8.4 or 10.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 8.2 hereof or (c) in the event any Lender is in default in any material
respect with respect to its obligations under the Loan Documents (any such
Lender referred to in clause (a), (b) or (c) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its expense,
any such Affected Lender to assign, at par plus accrued interest and fees,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any Governmental Authority, (ii) if the
assignment to a Person other than a Lender, the Borrower shall have received the
written consent of the Administrative Agent and the L/C Issuer, which consents
shall not be unreasonably withheld, to such assignment, (iii) the Borrower shall
have paid to the Affected Lender all monies (together with amounts due such
Affected Lender under Section 8.1 hereof as if the Loans owing to it were
prepaid rather than assigned) other than principal owing to it hereunder, and
(iv) the assignment is entered into in accordance with the other requirements of
Section 10.10 hereof.
 
Section 8.6.Lending Offices.  Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent.  To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 8.4
hereof or to avoid the unavailability of Eurodollar Loans under Section 8.3
hereof, so long as such designation is not disadvantageous to the Lender.
 
69

--------------------------------------------------------------------------------


Section 8.7.Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
 
 
Section 9.The Administrative Agent.

 
Section 9.1.Appointment and Authorization of Administrative Agent.  Each Lender
hereby appoints Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  Notwithstanding the use of the word
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of any Lender in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth
herein.  
 
Section 9.2.Administrative Agent and its Affiliates.  The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents.  The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender.  References in Section 2 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.
 
Section 9.3.Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof.  Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders.  In no event, however, shall the Administrative Agent be required
to take any action in violation of applicable law or of any provision of any
Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender or the Borrower.  In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder.  Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.  
 
70

--------------------------------------------------------------------------------


Section 9.4.Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
 
Section 9.5.Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents:  (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own bad faith, gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 3
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties.  In particular
and without limiting any of the foregoing, the Administrative Agent shall have
no responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents.  The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent.  Each
Lender acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender, and based upon such information,
investigations and inquiries as it deems appropriate, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Loan Documents.  It shall be the responsibility of each Lender to keep
itself informed as to the creditworthiness of the Borrower and its Subsidiaries,
and the Administrative Agent shall have no liability to any Lender with respect
thereto.
 
71

--------------------------------------------------------------------------------


Section 9.6.Indemnity.  The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the bad faith, gross negligence
or willful misconduct of the party seeking to be indemnified.  The obligations
of the Lenders under this Section shall survive termination of this
Agreement.  The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent hereunder (whether as fundings
of participations, indemnities or otherwise), but shall not be entitled to
offset against amounts owed to the Administrative Agent by any Lender arising
outside of this Agreement and the other Loan Documents.
 
Section 9.7.Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower.  Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000.  Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor.  
 
Section 9.8.L/C Issuer.  The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith.  The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 9, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.
 
72

--------------------------------------------------------------------------------


Section 9.9.Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements.  By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 10.10 hereof, as the case may be, any
Affiliate of such Lender with whom the Borrower or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranties as
more fully set forth in Section 2.9 and Section 4 hereof.  In connection with
any such distribution of payments and collections, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Funds Transfer and Deposit Account
Liability unless such Lender has notified the Administrative Agent in writing of
the amount of any such liability owed to it or its Affiliate prior to such
distribution.
 
Section 9.10.Designation of Additional Administrative Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.
 
Section 9.11.Authorization to Enter into, and Enforcement of, the Collateral
Documents.  The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to execute and deliver the Collateral Documents on behalf of each of
the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required
Lenders.  Each Lender acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent.  Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.
 
Section 9.12.Authorization to Release Liens and Limit Amount of Certain
Claims.  The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to release any Lien covering any Property of the Borrower or its
Subsidiaries that is the subject of a disposition that is permitted by this
Agreement or that has been consented to in accordance with Section 10.13.
 
 
Section 10.Miscellaneous.

 
73

--------------------------------------------------------------------------------


Section 10.1.Withholding Taxes.  (a) Payments Free of Withholding.  Except as
otherwise required by law and subject to Section 10.1(b) hereof, each payment by
the Borrower under this Agreement or the other Loan Documents shall be made
without withholding or deduction for or on account of any present or future
taxes (other than overall net income taxes on the recipient imposed by the
jurisdiction in which its principal executive office or Lending Office is
located) imposed by or within the jurisdiction in which the Borrower is
domiciled, any jurisdiction from which the Borrower or any other Person on
behalf of the Borrower makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein.  If any such withholding is
so required, the Borrower shall make the withholding or deduction, pay the
amount withheld to the appropriate Governmental Authority before penalties
attach thereto or interest accrues thereon and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Lender and the Administrative Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount which that Lender
or the Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrower shall
reimburse the Administrative Agent or such Lender for that payment on demand in
the currency in which such payment was made.  If the Borrower pays any such
taxes, penalties or interest, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to the Lender or Administrative Agent
on whose account such withholding was made (with a copy to the Administrative
Agent if not the recipient of the original) on or before the thirtieth day after
payment.
 
(b)U.S. Withholding Tax Exemptions.  Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender hereunder, two duly completed and signed copies of (i) either
Form W-8 BEN (relating to such Lender and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W-8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each such
Lender shall submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender and (ii) required under then-current United
States law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents or the Obligations.  Upon the request of
the Borrower or the Administrative Agent, each Lender that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent a certificate to the effect that it
is such a United States person.
 
74

--------------------------------------------------------------------------------


(c)Inability of Lender to Submit Forms.  If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 10.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.
 
Section 10.2.No Waiver, Cumulative Remedies.  No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or
right.  The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
 
Section 10.3.Non-Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
 
Section 10.4.Documentary Taxes.  The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
 
Section 10.5.Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Lender or the
L/C Issuer has any Commitment hereunder or any Obligations remain unpaid
hereunder.
 
75

--------------------------------------------------------------------------------


Section 10.6.Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.
 
Section 10.7.Sharing of Set-Off.  Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
 
Section 10.8.Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower or the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth below:
to the Borrower:
Champion Industries, Inc.
2450 First Avenue
Huntington, West Virginia  25728
Attention:Chief Financial Officer/Todd Fry
Telephone:(304) 528-5492
Telecopy:(304) 528-6765
to the Administrative Agent:
Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, Ohio  45263
Attention:Loan Syndications/Judy Huls
Telephone:(513) 579-4224
Telecopy:(513) 534-0875
With a copy of any notice of any Default or Event of Default (which shall not
constitute notice to the Borrower) to:
Huddleston Bolen LLP
611 Third Avenue
P.O. Box 2185
Huntington, West Virginia  25722-2185
Attention:Tom Murray
Telephone:(304) 691-8398
Telecopy:(304) 522-4312
and
Fifth Third Bank
600 Superior Avenue East, 4th Floor
MD A6514C
Cleveland, Ohio  44114
Attention: Structured Finance/Paul Schubert
Telephone:(216) 274-5484
Telecopy:(216) 274-5553

 
76

--------------------------------------------------------------------------------


Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.
 
(b)Electronic mail and internet and intranet websites may be used only to
distribute routine communications, such as financial statements, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
Section 10.9.Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
Section 10.10.Successors and Assigns; Assignments and
Participations.  (a)  Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
under any Loan Document without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
77

--------------------------------------------------------------------------------


(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that
 
(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment(s) and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment(s) (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit, or $1,000,000, in the
case of any assignment in respect of the Term Credit, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
 
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Credit or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Credit on a non-pro rata basis;
 
(iii)any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuer and (so long as no Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed)) unless the Person that is the proposed
assignee is itself a Lender with a Revolving Credit Commitment (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); and
 
(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
78

--------------------------------------------------------------------------------


(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment(s) of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders and L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in Section 10.11(i) and (ii) that affects
such Participant.  Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 8.1 and
8.4(b) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7 as though it were a Lender.
 
(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 8.4(a) than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) if it were a Lender shall not be entitled to the benefits of
Section 10.1(a) unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 10.1(b) as though it were a Lender.
 
79

--------------------------------------------------------------------------------


(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 10.11.Amendments.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, (c) if
the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent, and (d) if the rights or duties of the L/C Issuer are
affected thereby, the L/C Issuer; provided that:
 
(i)no amendment or waiver pursuant to this Section 10.11 shall (A) increase any
Commitment of any Lender without the consent of such Lender, (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder or (C) change the application of payments set forth in
Section 2.9 hereof without the consent of any Lender adversely affected thereby;
and
 
(ii)no amendment or waiver pursuant to this Section 10.11 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change the
definitions of Revolving Credit Termination Date or Required Lenders, change the
provisions of this Section 10.11, release any material guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), extend the stated expiration date of any Letter of Credit
beyond the Revolving Credit Termination Date, affect the number of Lenders
required to take any action hereunder or under any other Loan Document, or
change or waive any provision of any Loan Document that provides for the pro
rata nature of disbursements or payments to Lenders.
 
Section 10.12.Heading. Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.
 
80

--------------------------------------------------------------------------------


Section 10.13.Costs and Expenses; Indemnification.  (a) The Borrower agrees to
pay all reasonable costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with periodic environmental audits, fixed asset appraisals,
title insurance policies, collateral filing fees and lien searches.  The
Borrower further agrees to indemnify the Administrative Agent, each Lender, and
their respective directors, officers, employees, agents, financial advisors, and
consultants against all Damages (including, without limitation, all reasonable
attorney’s fees and other expenses of litigation or preparation therefor,
whether or not the indemnified Person is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
those which arise from the gross negligence, willful misconduct or bad faith of
the party claiming indemnification.  The Borrower, upon demand by the
Administrative Agent or a Lender at any time, shall reimburse the Administrative
Agent or such Lender for any reasonable legal or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified.  The obligations of the Borrower under this Section shall survive
the termination of this Agreement.
 
(b)The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Administrative Agent and the Lenders for any Damages, costs, loss or expense,
including without limitation, response, remedial or removal costs, arising out
of any of the following:  (i) any presence, release, threatened release or
disposal of any hazardous or toxic substance or petroleum by the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), (ii) the operation or violation of any Environmental Law,
whether federal, state, or local, and any regulations promulgated thereunder, by
the Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for Damages
arising from the willful misconduct or gross negligence of the party claiming
indemnification.  This indemnification shall survive the payment and
satisfaction of all Obligations and the termination of this Agreement, and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim under this
indemnification.  This indemnification shall be binding upon the successors and
assigns of the Borrower and shall inure to the benefit of Administrative Agent
and the Lenders directors, officers, employees, agents, and collateral trustees,
and their successors and assigns.
 
81

--------------------------------------------------------------------------------


Section 10.14.Set-off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower at any time or from time to
time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender or that subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Section 7 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
 
Section 10.15.Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
 
Section 10.16.Governing Law.  This Agreement and the other Loan Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of Ohio.
 
Section 10.17.Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.
 
Section 10.18.Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any of Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
 
82

--------------------------------------------------------------------------------


Section 10.19.Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one or more Subsidiaries.  Nothing contained
herein shall be deemed or construed to permit any act or omission which is
prohibited by the terms of any Collateral Document, the covenants and agreements
contained herein being in addition to and not in substitution for the covenants
and agreements contained in the Collateral Documents.
 
Section 10.20.Lender’s Obligations Several.  The obligations of the Lenders
hereunder are several and not joint.  Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
 
Section 10.21.USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.
 
Section 10.22.Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of Ohio and of any Ohio State court sitting in
the City of Cincinnati for purposes of all legal proceedings arising out of or
relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby.  The Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  The Borrower, the Administrative Agent, the L/C Issuer and
the Lenders hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to any Loan Document or the
transactions contemplated thereby.
 
83

--------------------------------------------------------------------------------


Section 10.23.Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Hedge
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
[Signature Pages to Follow]




84

--------------------------------------------------------------------------------






 
This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.
 
 
“Borrower”

 
 
Champion Industries, Inc.

 
 
 By : 
/s/ Todd R. Fry                              

 
Name: Todd R. Fry

 
Title: Senior Vice President and

 
Chief Financial Officer



      
 
 
    

S-1

--------------------------------------------------------------------------------




 
“Lenders”

 
 
Fifth Third Bank, an Ohio banking corporation, as a Lender, as L/C Issuer, and
as Administrative Agent

 
 
 By: 
/s/ Gregory Amoroso            

 
Name: Gregory Amoroso

 
Title:   Vice President





      
             
 
    

S-2

--------------------------------------------------------------------------------




Exhibit A
 
Notice of Payment Request
 
[Date]
 
[Name of Lender]
[Address]
 
Attention:
 
Reference is made to the Credit Agreement, dated as of September 14, 2007, among
Champion Industries, Inc., the Lenders party thereto, and Fifth Third Bank, an
Ohio Banking corporation, as Administrative Agent (the “Credit
Agreement”).  Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement.  [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $__________.  Your Revolver
Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrower of a Reimbursement Obligation in the amount of $_______________.  Your
Revolver Percentage of the returned Reimbursement Obligation is
$_______________.]
 
 
Very truly yours,

 
Fifth Third Bank, as L/C Issuer
 
By
 
Name

 
Title






--------------------------------------------------------------------------------




Exhibit B
 
Notice of Borrowing
 
Date:  __________, ____
 
 
To:Fifth Third Bank, an Ohio banking corporation, as Administrative Agent for
the Lenders parties to the Credit Agreement dated as of September 14, 2007 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Champion Industries, Inc., certain Lenders which are
signatories thereto, and Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent

 
Ladies and Gentlemen:
 
The undersigned, Champion Industries, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.5 of the
Credit Agreement, of the Borrowing specified below:
 
1.The Business Day of the proposed Borrowing is ___________, ____.
 
2.The aggregate amount of the proposed Borrowing is $______________.
 
3.The Borrowing is being advanced under the [Revolving] [Term] Credit.
 
4.The Borrowing is to be comprised of $___________ of [Base Rate] [Eurodollar]
Loans.
 
[5.The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be ____________ months.]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)the representations and warranties of the Borrower contained in Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and


1

--------------------------------------------------------------------------------




 
(b)no Default or Event of Default has occurred and is continuing or would result
from such proposed Borrowing.
 
 
Champion Industries, Inc.

 
By
 
Name

 
Title





2

--------------------------------------------------------------------------------




Exhibit C
 
Notice of Continuation/Conversion
 
 
Date:  ____________, ____
 
 
 
To:Fifth Third Bank, as Administrative Agent for the Lenders parties to the
Credit Agreement dated as of September 14, 2007 (as extended, renewed, amended
or restated from time to time, the “Credit Agreement”) among Champion
Industries, Inc., certain Lenders which are signatories thereto, and Fifth Third
Bank, as Administrative Agent

 
Ladies and Gentlemen:
 
The undersigned, Champion Industries, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.5 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:
 
1.The conversion/continuation Date is __________, ____.
 
2.The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $______________.
 
3.The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.
 
4.[If applicable:]  The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be _________
months.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)the representations and warranties of the Borrower contained in Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurodollar Loan to a Base Rate Loan; and


1

--------------------------------------------------------------------------------




 
(b)no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].
 
 
Champion Industries, Inc.

 
By
 
Name

 
Title





      
        --      
 
    

2

--------------------------------------------------------------------------------




Exhibit D-1
 
Term Note
 
 
$___________________________ ___, ____
 
 
ForValueReceived, the undersigned, Champion Industries, Inc., a West Virginia
corporation (the “Borrower”), hereby promises to pay to ______________________
(the “Lender”) at the principal office of Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent, in Cincinnati, Ohio, in immediately
available funds, the principal sum of ___________________ Dollars ($__________)
or, if less, the aggregate unpaid principal amount of the Term Loan made or
maintained by the Lender to the Borrower pursuant to the Credit Agreement, in
installments in the amounts called for by Section 2.7 of the Credit Agreement,
commencing on October 31, 2007, together with interest on the principal amount
of such Term Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.  
 
This Note is one of the Term Notes referred to in the Credit Agreement dated as
of September 14, 2007 among the Borrower, Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent and the Lenders party thereto (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof.  All defined terms used in
this Note, except terms otherwise defined herein, shall have the same meaning as
in the Credit Agreement.  This Note shall be governed by and construed in
accordance with the internal laws of the State of Ohio.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
 
Champion Industries, Inc.

 
By
 
Name

 
Title






--------------------------------------------------------------------------------




Exhibit D-2
 
Revolving Note
 
 
$___________________________ ___, ____
 
 
ForValueReceived, the undersigned, Champion Industries, Inc., a West Virginia
corporation (the “Borrower”), hereby promises to pay ______________________ (the
“Lender”) on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent, in Cincinnati, Ohio, in immediately
available funds, the principal sum of ___________________ Dollars ($__________)
or, if less, the aggregate unpaid principal amount of all Revolving Loans made
by the Lender to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
 
This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of September 14, 2007 among the Borrower, Fifth Third Bank, an Ohio
banking corporation, as Administrative Agent and the Lenders party thereto (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Ohio.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
Champion Industries, Inc.
 
By
 
Name

 
Title






--------------------------------------------------------------------------------




Exhibit D-3
 
Swing Note
 
 
$5,000,000____________ ___, ____
 
 
ForValueReceived, the undersigned, Champion Industries, Inc., a West Virginia
corporation (the “Borrower”), hereby promises to pay to Fifth Third Bank, an
Ohio banking corporation (the “Lender”) on the Revolving Credit Termination Date
of the hereinafter defined Credit Agreement, at the principal office of Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent, in Cincinnati,
Ohio, in immediately available funds, the principal sum of Five Million Dollars
($5,000,000) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.
 
This Note is the Swing Note referred to in the Credit Agreement dated as of
September 14, 2007 among the Borrower, the Lenders party thereto, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent and L/C Issuer
(as amended, modified, restated or supplemented from time to time the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Ohio.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
Champion Industries, Inc.
 
By
 
Name

 
Title






--------------------------------------------------------------------------------




Exhibit E
 
___________________________________________________
 
Compliance Certificate
 
 
To:Fifth Third Bank, as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below

 
This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of September 14, 2007
among us (the “Credit Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.
 
The Undersigned hereby certifies that:
 
1.I am the duly appointed ____________ of Champion Industries, Inc.;
 
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
 
4.The financial statements required by Section 6.1 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and
 
5.The representations and warranties of the Borrower contained in Section 5 of
the Credit Agreement are true and correct as though made on and as of the date
hereof (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date).
 
6.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.
 
7.The Schedule II hereto sets forth a comparison of current financials against
the budget for such period as required by Section 6.1(d) of the Credit
Agreement.
 
1

--------------------------------------------------------------------------------


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 

       

 
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.
 
Champion Industries, Inc.
 
By
 
Name

 
Title





2

--------------------------------------------------------------------------------




Schedule I
to Compliance Certificate
 
Champion Industries, Inc.
 
Compliance Calculations
for Credit Agreement dated as of September 14, 2007
 
Calculations as of _____________, _______


 



 
The following sections set forth the financial covenants established in Section
6.20 of the Credit Agreement along with the primary definitions from Section 1.1
of the Credit Agreement used in such covenants.
 
A worksheet for calculating covenant compliance is set forth at the end of each
respective section.  Over time, these worksheets will need to be updated to
reflect the new applicable fiscal years, as appropriate:
 
A.Leverage Ratio (Section 6.20(a))
   
The Borrower shall not, as of the last day of each fiscal quarter of the
Borrower ending during the periods specified below, permit the Leverage Ratio to
be greater than:
From and Including
To and Including
The Leverage Ratio Shall Not Be Greater Than:
the Closing Date
October 31, 2008
4.25: 1.00
November 1, 2008
October 31, 2009
4.00: 1.00
November 1, 2009
October 31, 2010
3.75: 1.00
November 1, 2010
at all times thereafter
3.50: 1.00



1

--------------------------------------------------------------------------------



 
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Subsidiaries as of such date to EBITDA
for the period of four fiscal quarters then ended.
 
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Borrower and its Subsidiaries at such time
determined on a consolidated basis in accordance with GAAP.
 
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables, accrued payroll and commissions, taxes accrued and withheld,
accrued and deferred income taxes and other acquired expenses arising in the
ordinary course of business.
 
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has a equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.



2

--------------------------------------------------------------------------------



 
“EBITDA” means, with reference to any period, Net Income for such period
plus  the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period; provided, however, that
notwithstanding anything in this definition to the contrary, EBITDA for the
following periods shall be deemed by the parties hereto to be: $6,244,194 for
the fiscal quarter of the Borrower ending October 31, 2006, $5,577,522 for the
fiscal quarter of the Borrower ending January 31, 2007, $5,168,966 for the
fiscal quarter of the Borrower ending April 30, 2007 and $4,468,226 for the
fiscal quarter of the Borrower ending July 31, 2007.



Leverage Ratio Covenant Compliance Calculation:
   
October 31, 2006
October 31, 2007
   
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
Current
1. Total Funded Debt
                 
$___________
2. Net Income for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
3. Interest Expense for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
4. Income taxes for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
5. Depreciation and amortization expense for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
6. Sum of Lines A2, A3, A4 and A5 (“EBITDA”)
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
7. Ratio of Line A1 to A6
               
___: 1.0
 
8. Line A7 ratio must not exceed
               
___: 1.0
 
9. The Borrower is in compliance (circle yes or no)
               
yes/no
 



3

--------------------------------------------------------------------------------


B.First Fixed Charge Coverage Ratio (Section 6.20(b))
 
As of the last day of each fiscal quarter of the Borrower ending during the
periods specified below, the Borrower shall maintain a ratio of (i) EBITDA for
the four fiscal quarters of the Borrower then ended minus Capital Expenditures
during such period not financed with Indebtedness to (ii) Fixed Charges A for
the same four fiscal quarters then ended of greater than:
From and Including
To and Including
Ratio of EBITDA to Fixed Charges A shall be greater than:
January 31, 2008
October 31, 2008
1.15: 1.00
November 1, 2008
October 31, 2009
1.20: 1.00
November 1, 2009
at all times thereafter
1.25: 1.00
 
; provided, however, that notwithstanding anything in this Section to the
contrary, for purposes of calculating Capital Expenditures not financed with
Indebtedness for each quarter ending on or before July 31, 2008, Capital
Expenditures not financed with Indebtedness during the period of calculation
shall be deemed to be the product of (x) a fraction, the numerator of which is
365 and the denominator of which is the number of days during the period from
and including November 1, 2007 through and including the last day of such period
of calculation (the “Post-Closing Period”) and (y) actual Capital Expenditures
not financed with Indebtedness during the Post-Closing Period.
 
“EBITDA” definition is set forth in Section A above.



4

--------------------------------------------------------------------------------



 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided, that in the event that Syscan Corporation
(“Syscan”) purchases that property commonly known as 3000 West Washington
Street, Charleston, West Virginia, and the improvements located thereon, for a
purchase price equal to $1,500,000 pursuant to the option granted to Syscan in
that certain Assignment of Lease dated as of September 1, 2004 between Williams
Land Corporation and Syscan, as the same may be amended, supplemented or
otherwise modified from time to time, such consideration shall not constitute a
Capital Expenditure hereunder.
 
“Fixed Charges A” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) hereof do not constitute Principal Payments), plus
(b) the cash portion of any Interest Expense for such period, plus (c) federal,
state, and local income taxes paid in cash by the Borrower and its Subsidiaries
during such period; provided, however, that notwithstanding anything in this
definition to the contrary, for purposes of calculating Fixed Charges A for each
quarter ending on or before July 31, 2008:
 
(i)Principal Payments during the period of calculation shall be deemed to be the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the number of days during the period from and including November 1,
2007 through and including the last day of such period of calculation (the
“Post-Closing Period”) and (y) actual Principal Payments during the Post-Closing
Period;
 
(ii)cash Interest Expense during the period of calculation shall be deemed to be
equal to the product of (x) a fraction, the numerator of which is 365 and the
denominator of which is the Post-Closing Period and (y) actual cash Interest
Expense during the Post-Closing Period; and
 
(iii)federal, state and local income taxes paid in cash by the Borrower and its
Subsidiaries during the period of calculation shall be deemed equal to the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the Post-Closing Period and (y) actual federal, state and local income
taxes paid in cash by the Borrower and its Subsidiaries during the Post-Closing
Period.

 
5

--------------------------------------------------------------------------------






First Fixed Charge Coverage Ratio Covenant Compliance Calculation:
 
October 31, 2006
October 31, 2007
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
 
1. EBITDA from Line A6
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
2. Non-financed Capital Expenditures for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
3. Line B1 minus Line B2
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
4. Principal Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
5. Cash Interest expense for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
6. Cash income taxes for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
7. Sum of Lines B4, B5, and B6 (“Fixed Charges A”)
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
8. Ratio of Line B3 to B7
               
___: 1.0
 
9. Line B8 ratio must not be less than
               
___: 1.0
 
10. The Borrower is in compliance (circle yes or no)
               
yes/no
 





6

--------------------------------------------------------------------------------






C.Second Fixed Charge Coverage Ratio (Section 6.20(c))
 
As of the last day of each fiscal quarter of the Borrower ending during the
periods specified below the Borrower shall maintain, and prior to making any
Restricted Payment, the Borrower shall show that it will maintain a pro forma
basis, a ratio of (i) EBITDA for the four fiscal quarters of the Borrower then
ended minus Capital Expenditures during such period not financed with
Indebtedness to (ii) Fixed Charges B for the same four fiscal quarters then
ended of greater than:
From and Including
To and Including
Ratio of EBITDA to Fixed Charges B shall be greater than:
January 31, 2008
October 31, 2008
1.10: 1.00
November 1, 2008
October 31, 2009
1.15: 1.00
November 1, 2009
at all times thereafter
1.20: 1.00
; provided, however, that notwithstanding anything in this Section to the
contrary, for purposes of calculating Capital Expenditures not financed with
Indebtedness for each quarter ending on or before July 31, 2008, Capital
Expenditures not financed with Indebtedness during the period of calculation
shall be deemed to be the product of (x) a fraction, the numerator of which is
365 and the denominator of which is the number of days during the period from
and including November 1, 2007 through and including the last day of such period
of calculation  (the “Post-Closing Period”) and (y) actual Capital Expenditures
not financed with Indebtedness during the Post-Closing Period.
“Capital Expenditures” definition is set forth in Section B above.



7

--------------------------------------------------------------------------------


“Fixed Charges B” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) hereof do not constitute Principal Payments), plus
(b) the cash portion of any Interest Expense for such period, plus (c) federal,
state, and local income taxes paid in cash by the Borrower and its Subsidiaries
during such period, plus (d) Restricted Payments made by the Borrower during
such period; provided, however, that notwithstanding anything in this definition
to the contrary, for purposes of calculating Fixed Charges B before each quarter
ending on or before July 31, 2008:
(i)Principal Payments during the period of calculation shall be deemed to be the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the number of days during the period from and including November 1,
2007 through and including the last day of such period of calculation (the
“Post-Closing Period”) and (y) actual Principal Payments during the Post-Closing
Period;
(ii)cash Interest Expense during the period of calculation shall be deemed to be
equal to the product of (x) a fraction, the numerator of which is 365 and the
denominator of which is the Post-Closing Period and (y) actual cash Interest
Expense during the Post-Closing Period;
(iii)federal, state and local income taxes paid in cash by the Borrower and its
Subsidiaries during the period of calculation shall be deemed equal to the
product of (x) a fraction, the numerator of which is 365 and the denominator of
which is the Post-Closing Period and (y) actual federal, state and local income
taxes paid in cash by the Parent, the Borrower and the Subsidiaries during the
Post-Closing Period; and
(iv)Restricted Payments made by the Borrower during the period of calculation
shall be deemed to be equal to the product of (x) a fraction, the numerator of
which is 365 and the denominator of which is the Post-Closing Period and (y)
actual Restricted Payments made by the Borrower during the Post-Closing Period.
“Restricted Payments” means dividends on, or any other distributions in respect
of, any class or series of its capital stock or other equity interests, or the
direct or indirect purchase, redemption, or other acquisition or retirement of
any capital stock or other equity interests, or any warrants, options, or
similar instruments to acquire the same, made by the Borrower or any of its
Subsidiaries.





8

--------------------------------------------------------------------------------






Second Fixed Charge Coverage Ratio Covenant Compliance Calculation:
 
October 31, 2006
October 31, 2007
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
 
1. Amount from Line B3
               
$_________
 
2. Amount from Line B7
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
3. Restricted Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
4. Sum of Line C2 and C3 (“Fixed Charges B”)
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
5. Ratio of Line C1 to C4
               
__: 1.0
 
6. Line C5 must be less than
               
__: 1.0
 
7. The Borrower is in compliance (circle yes or no)
               
yes/no
 





      
        --      
 
    

9

--------------------------------------------------------------------------------






D.Minimum EBITDA (Section 6.20(d)) (to be determined for 2 years following the
Closing Date)
 
The Borrower shall not as of the last day of each fiscal quarter beginning with
that quarter ending October 31, 2007, through and including that quarter ending
October 31, 2009, permit the EBITDA for the twelve months then ended to be less
than $18,000,000.
“EBITDA” definition is set forth in Section A above.
Minimum EBITDA Covenant Compliance Calculation:
 
1. Amount from Line A6 (“EBITDA”)
 
$___________
 
2. Line D1 must be greater than
 
$18,000,000
 
3. The Borrower is in compliance (circle yes or no)
 
yes/no
 



E.Maximum Capital Expenditures
 
(i) For each fiscal year of the Borrower beginning with that fiscal year ending
October 31, 2008, the Borrower shall not, nor shall it permit any Subsidiary to,
expend or become obligated for Capital Expenditures in an aggregate amount in
excess of $3,000,000 during any fiscal year of the Borrower; provided that to
the extent that Capital Expenditures in the previous fiscal year were less than
$3,000,000, the limit for Capital Expenditures in the succeeding fiscal year
shall be increased by the difference between $3,000,000 and the amount of
Capital Expenditures for the previous fiscal year; provided, however, that
notwithstanding anything in this Section to the contrary, for purposes of
calculating Capital Expenditures for each quarter ending on or before
July 31, 2008, Capital Expenditures during the period of calculation shall be
deemed to be the product of (x) a fraction, the numerator of which is 365 and
the denominator of which is the number of days during the period from and
including November 1, 2007 through and including the last day of such period of
calculation (the “Post-Closing Period”) and (y) actual Capital Expenditures
during the Post-Closing Period.
“Capital Expenditures” definition is set forth in Section B above.





10

--------------------------------------------------------------------------------






Maximum Capital Expenditures Covenant (i) Compliance Calculation:
 
October 31, 2006
October 31, 2007
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
 
1. Capital Expenditures for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
 
2. Capital Expenditures carried over from prior fiscal year
               
$_________
 
3. Line E2 plus $3,000,000
               
$_________
 
4. Line E1 must be less than Line E3
                   
7. The Borrower is in compliance (circle yes or no)
               
yes/no
 



(ii) The Borrower shall not, nor shall it permit any Subsidiary to expend or
become obligated for Capital Expenditures in an aggregate amount in excess of
$1,100,000 during that fiscal quarter of the Borrower ending October 31, 2007.
Capital Expenditure Covenant (ii) Compliance Calculation:
 
1.Capital Expenditures for the fiscal quarter ending October 31, 2007
$___________
 
2.Such Capital Expenditures must be less than
$1,100,000
 
3.The Borrower is in compliance (circle yes or no)
yes/no
 



11

--------------------------------------------------------------------------------


F.Minimum Excess Availability plus Cash plus Cash Equivalents
 
The Borrower shall ensure that at all times Excess Availability plus cash of the
Borrower plus Cash Equivalents of the Borrower is equal to or greater than
$3,000,000.
“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of the Borrowing Base as then determined
and computed or the Revolving Credit Commitment as then in effect exceeds
(b) the aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding.
“Cash Equivalents” shall mean, as to any Person:  (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-1 by Moody’s and at least A-1 by S&P maturing within one year
of the date of issuance thereof; (c) investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;
(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; and (e) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above.



Minimum Excess Availability plus Cash plus Cash Equivalents Calculation:
1.Excess Availability
$___________
2.Cash on hand of the Borrower
$___________
3.Cash Equivalents of the Borrower
$___________
4.Line F1 plus Line F2 plus Line F3
$___________
5.Line F4 must be greater than or equal to
$3,000,000
6.The Borrower is in compliance (circle yes or no)
yes/no





12

--------------------------------------------------------------------------------




Exhibit F
 
Assignment and Assumption
 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
 
1.Assignor:

 
 
2.Assignee:

 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
 
3.Borrower: Champion Industries, Inc.

 
 
4.Administrative Agent:  Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

1 Select as applicable.
1

--------------------------------------------------------------------------------


 
5.Credit Agreement:  The Credit Agreement dated as of September 14, 2007, among
Champion Industries, Inc., the Lenders parties thereto, and Fifth Third Bank, as
Administrative Agent and L/C Issuer.

 
 
6.Assigned Interest:



Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders3
Amount of Commitment/Loans Assigned3
Percentage Assigned of Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%

 
 
[7.Trade Date:]5

 
 

--------------------------------------------------------------------------------

1. Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Credit,” etc.)
 
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
5. To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
2

--------------------------------------------------------------------------------




 
Effective Date:   _____________ ___, 20___ [To Be Inserted By Administrative
Agent And Which Shall Be The Effective Date Of Recordation Of Transfer In The
Register Therefor.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
Assignor

 
 
[Name of Assignor]

 
 
By:

 
Title:

 
 
Assignee

 
 
[Name of Assignee]

 
 
By:

 
Title:

 
Consented to and Accepted:
 
 
Fifth Third Bank, as Administrative Agent and L/C Issuer

 
By
 
Title:

 
[Consented to:]6
 
[Name of Relevant Party]
 
By
 
Title:




--------------------------------------------------------------------------------

 
 
6 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.



3

--------------------------------------------------------------------------------




Annex 1


Standard Terms and Conditions for
Assignment and Assumption
 
 
Section 1.Representations and Warranties.

 
Section 1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
Section 1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.10(b)(iii) and the
definition of “Eligible Assignee” of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.10(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
1

--------------------------------------------------------------------------------


 
Section 2.Payments.

 
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
 
 
Section 3.General Provisions.

 
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Ohio.


2

--------------------------------------------------------------------------------




Exhibit G
 
_______________________________________
 
Borrowing Base Certificate
 
 
To:Fifth Third Bank, as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below.

 
Pursuant to the terms of the Credit Agreement dated as of September 14, 2007,
among us (the “Credit Agreement”), we submit this Borrowing Base Certificate to
you and certify that the information set forth on Schedule 1 attached hereto and
on any other attachments to this Certificate is true, correct and complete as of
the date of this Certificate.
 
Dated as of this _________ day of __________.
 
 
Champion Industries, Inc.

 
 
By

 
Name

 
Title

 


 


 





--------------------------------------------------------------------------------

      
        Schedule 1      
      
        to Borrowing Base Certificate      
      
 
        Champion Industries, Inc.      
      
 
        Borrowing Base Calculations      
      
 
        for Credit Agreement dated as of September __, 2007      
      
        
      
    



--------------------------------------------------------------------------------



 Champion Industries
                                           
Borrowing Base Certificate as of mm/dd/yy
                                                                               
                 
Charleston
   
Bourque/
   
Carolina
     
Blue
     
Smith &
   
Herald
       
Division
Huntington
(CHAS)
Parkersburg
Lexington
Transdata
Upton
Dallas
(CCS)
US Tag
Donihe
Merten
Ridge
Interform
CGC
Stationers
Butterfield
Capitol
Clarksburg
Dispatch
 
Consolidated
 
Accounts Recievable
                                           
Prior Month's A/R Balance
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
+ Sales
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
- Credit Memos
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
- A/R Collections
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
+/- Other
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
A/R Aging at mm/dd/yy
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
  Less Ineligibles
                                           
a.
Past Due A/R> 120
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
b.
Credits>120
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
c.
Cross Aged Accounts
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
d.
Inter-Company A/R
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
e.
Customer Deposits
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
f.
Contras
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
g.
Dilution Reserve
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
h.
Prebilling Reserve
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
I.
Other Reserve
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
                                                                               
                 
Total Ineligibles
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
Eligible A/R
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
Advance Rate
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
85%
 
85%
 
Available A/R
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
                                                                               
                 
Inventory
                                                                               
       
Consolidated
   
Raw Materials
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
Finished Goods
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
RM and FG Inventory at mm/dd/yy
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
  Less Ineligibles
                                           
a.
 Section 263 A
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
b.
Perpetual to G/L Rec
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
c.
Ink
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
d.
Pallets
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
e.
Offsite Inventory
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
f.
Cost Test Reserve
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
g.
Intransit
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
h.
Obsolete
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
I.
Consignment Inventory
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
j.
Other Reserve
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
Total Ineligibles
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
Eligible RM and FG Inventory
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
Advance Rate
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
 
50%
 
Available RM and FG Inventory
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
                                                                               
                   
WIP Inventory at mm/dd/yy
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
Less Ineligibles
                                           
a.
Other Reserve
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
Total Ineligibles
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
 
Eligible WIP Inventory
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
   
Advance Rate
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
50%
 
50%
 
Available WIP Inventory
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
$0
                                                 
WIP Inventory Availability with Effect of $2,000M Cap
$0
                                                                               
         
Recap of Inventory Availability
                                                                               
           
Total FG and RM Inventory Availability
$0
                                         
Total WIP Inventory Availability
$0
                                         
Subtotal
$0
                                         
Inventory Availability with Effect of $6,000M Cap
$0
                                                                               
                                                         
Net Availability
                                                                               
           
A/R Availability
$0
                                         
Inventory Availability
$0
                                         
Gross Availability
$0
                                         
Less:  Outstanding Line of Credit Balance
Outstanding Line of Credit Balance
 $                 -
                                         
Less:  Outstanding Swingline Draws
 $                 -
                                         
Less:  Outstanding Letters of Credit
Outstanding Letters of Credit
 $                 -
                                         
Net Collateral Availability
 $                 -
                                                                               
                                                                               
                                                                         
Minimum Liquidity Requirement ($3,000M)
                                                                               
             
Net Collateral Availability
$0
                                           
Cash Equivalents-Specify Instruments
$0
                                           
Cash On Hand-Fifth Third Bank Account
$0
                                           
Cash On Hand-United Bank Account
$0
                                           
Cash On Hand-BB&T Account
                                             
Cash On Hand-First Tennessee Bank Account
                                           
Liquidity at mm/dd/yy
$0
                                                                               
         


--------------------------------------------------------------------------------

















--------------------------------------------------------------------------------




Schedule 1
 
Commitments
 
Name of Lender
Term Loan Commitment
Revolving Credit Commitment
Fifth Third Bank
$______________
$______________
Total
$70,000,000
$30,000,000






--------------------------------------------------------------------------------

      
               
    


Schedule 5.10


Subsidiaries
Name
Jurisdiction of Organization
Percentage Ownership
Owner
The Chapman Printing Company, Inc.
West Virginia (qualified in Kentucky)
100%
Champion Industries, Inc.
       
Stationers, Inc.
West Virginia
100%
Champion Industries, Inc.
       
Bourque Printing, Inc.
Louisiana
100%
Champion Industries, Inc.
       
Dallas Printing Company, Inc.
Mississippi
100%
Champion Industries, Inc.
       
Carolina Cut Sheets, Inc.
West Virginia
100%
Champion Industries, Inc.
       
U.S. Tag & Ticket Company, Inc.  FN1
Maryland
100%
Champion Industries, Inc.
       
Donihe Graphics, Inc.
Tennessee
100%
Champion Industries, Inc.
       
Smith & Butterfield Co., Inc.
Indiana
100%
Champion Industries, Inc.
       
The Merten Company
Ohio
100%
Champion Industries, Inc.
       
Interform Corporation
Pennsylvania
100%
Champion Industries, Inc.
       
CHMP Leasing, Inc.
West Virginia
100%
Champion Industries, Inc.
       
Blue Ridge Printing Co., Inc.
North Carolina
100%
Champion Industries, Inc.
       
Capitol Business Equipment, Inc.
West Virginia
100%
Stationers, Inc.
       
Thompson’s of Morgantown, Inc.
West Virginia
100%
Stationers, Inc.
       
Independent Printing Service, Inc.
Indiana
100%
Smith & Butterfield Co., Inc.
       
Diez Business Machines, Inc.
Louisiana
100%
Stationers, Inc.
       
Transdata Systems, Inc.
Louisiana
100%
Bourque Printing, Inc.
       
Syscan Corporation
West Virginia
100%
Champion Industries, Inc.
       
Champion Publishing, Inc.
West Virginia
100%
Champion Industries, Inc.

 







--------------------------------------------------------------------------------

      
               
    


Schedule 5.25


Purchase Agreement
 
None.





--------------------------------------------------------------------------------



